




Exhibit 10.1
 
 


 

--------------------------------------------------------------------------------

 
TRUST INDENTURE
 
dated as of August 26, 2010
 


 


 
WTH CAR RENTAL ULC
 
as RENTAL ULC
 


 
- and -
 


 
BNY TRUST COMPANY OF CANADA
 
as Indenture Trustee
 
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




 
ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
Page
   
1.1 Definitions
    1    
1.2 Compliance Certificates and Opinions
    1    
1.3 Form of Documents Delivered to Indenture Trustee
    22    
1.4 Acts of Noteholders
    23    
1.5 Notices, etc., to Indenture Trustee and Rental ULC
    24    
1.6 Notices to Noteholders; Waiver
    25    
1.7 Effect of Headings and Table of Contents
    25    
1.8 Successors and Assigns
    26    
1.9 Separability
    26    
1.10 Benefits of Indenture
    26    
1.11 Governing Law
    26    
1.12 Counterparts
    26    
ARTICLE 2 NOTE FORMS
    26    
2.1 Forms Generally
    27    
2.2 Forms of Notes
    27    
2.3 Form of Indenture Trustee’s Certificate of Authentication
    27    
2.4 Notes Issuable in the Form of a Global Note
    27    
2.5 Temporary Global Notes and Permanent Global Notes
    28    
2.6 Beneficial Ownership of Global Notes
    30    
2.7 Notices to Depository
    30    
ARTICLE 3 THE NOTES
    31    
3.1 General Title; General Limitations; Issuable in Series; Terms of a Series or
Class
    31    
3.2 Denominations
    31    
3.3 Execution, Authentication, Delivery and Dating
    34    
3.4 Temporary Notes
    34    
3.5 Registration, Transfer and Exchange
    35    
3.6 Mutilated, Destroyed, Lost and Stolen Notes
    35    
3.7 Payment of Interest; Interest Rights Preserved
    36    
3.8 Persons Deemed Owners
    37    
3.9 Cancellation
    37    
3.10 New Issuances of Notes
    37    
3.11 Money for Note Payments to be Held in Trust
    38    
3.12 Interest Act (Canada)
    39    
ARTICLE 4 SECURITY AND COLLATERAL
    41    
4.1 Rental ULC Security
    41    
4.2 Additional Security Provisions
    41    
ARTICLE 5 Rental ULC Accounts AND INVESTMENTS
    43    
5.1 Accounts
    48    
5.2 Deposits to Account
    48    
5.3 Investment of Funds in the Master Accounts and the VAT Account
    49    
ARTICLE 6 ALLOCATIONS, DEPOSITS AND PAYMENTS
    50    
6.1 Withdrawals from Master Rental Account
    50    
6.2 Withdrawals from Master Vehicle Account
    50    
6.3 Allocation of Rental Revenues
    50  


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(Continued)


     
Page
   
6.4 Allocation of Proceeds of Disposition and Enforcement Proceeds
    51    
6.5 Final Payment
    52    
6.6 Payments within a Series or Class
    52    
ARTICLE 7 SATISFACTION AND DISCHARGE
    52    
7.1 Satisfaction and Discharge of Indenture
    52    
 ARTICLE 8 REPRESENTATIONS, WARRANTIES
    53    
8.1 Representations and Warranties of Rental ULC
    53    
ARTICLE 9 COVENANTS
    55    
9.1 Affirmative Covenants of Rental ULC
    55    
9.2 Negative Covenants of Rental ULC
    57    
9.3 Separateness Covenants
    57    
ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES
    58    
10.1 Events of Default
    58    
10.2 Acceleration of Maturity; Rescission and Annulment; Exclusive Control
Notice
    59    
10.3 Enforcement by the Indenture Trustee
    60    
10.4 Possession by the Indenture Trustee
    61    
10.5 Appointment of Receiver
    61    
10.6 Sale by Indenture Trustee
    62    
10.7 Purchase by Secured Parties
    63    
10.8 Rental ULC to Execute Confirmatory Deed
    63    
10.9 Other Judicial Remedies
    63    
10.10 Indenture Trustee directed by Enforcement Instructions
    64    
10.11 No Independent Enforcement by Secured Parties
    64    
10.12 Application of Proceeds of Realization
    64    
10.13 Persons Dealing with the Indenture Trustee
    65    
10.14 Surrender by Rental ULC
    65    
10.15 Remedies Cumulative
    65    
10.16 Delay or Omission Not Waiver
    66    
10.17 Disclaimer of Marshalling
    66    
10.18 Indenture Trustee Not Required to Possess Evidence of Rental ULC
Obligations
    66    
10.19 Indenture Trustee May Institute All Proceedings
    66    
10.20 Costs of Realization
    66    
10.21 Indenture Trustee Appointed Attorney
    67    
10.22 Waiver of Specified Defaults
    67    
ARTICLE 11 THE INDENTURE TRUSTEE
    68    
11.1 Certain Duties and Responsibilities
    68    
11.2 Notice of Defaults
    69    
11.3 Certain Rights of Indenture Trustee
    69    
11.4 Not Responsible for Recitals or Issuance of Notes
    70    
11.5 May Hold Notes
    71    
11.6 Money Held in Trust
    71    
11.7 Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity
    71    
11.8 Disqualification; Conflicting Interests
    72    
11.9 Corporate Indenture Trustee Required; Eligibility
    72    
11.10 Resignation and Removal; Appointment of Successor
    72  


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(Continued)


     
Page
   
11.11 Acceptance of Appointment by Successor
    73    
11.12 Merger, Conversion, Consolidation or Succession to Business
    74    
11.13 Tax Returns
    74    
11.14 Representations and Covenants of the Indenture Trustee
    74    
11.15 Indenture Trustee’s Application for Instructions from Rental ULC
    75    
ARTICLE 12 NOTEHOLDERS’ MEETINGS, LISTS, REPORTS BY  INDENTURE TRUSTEE, AND
Rental ULC
    75    
12.1 Rental ULC To Furnish Indenture Trustee Names and Addresses of Noteholders
    75    
12.2 Preservation of Information; Communications to Noteholders
    76    
12.3 Meetings of Noteholders
    76    
12.4 Reports by Rental ULC to the Securities Regulatory Authorities
    77    
12.5 Reports by Indenture Trustee
    77    
12.6 Administrator
    77    
ARTICLE 13 INDENTURE SUPPLEMENTS
    78    
13.1 Supplemental Indentures Without Consent of Noteholders
    78    
13.2 Supplemental Indentures with Consent of Noteholders
    79    
13.3 Execution of Indenture Supplements
    80    
13.4 Effect of Indenture Supplements
    80    
13.5 Reference in Notes to Indenture Supplements
    80    
ARTICLE 14 MISCELLANEOUS
    81    
14.1 No Petition
    81    
14.2 Limited Recourse Obligations
    81  




 
-iii-

--------------------------------------------------------------------------------

 

THIS TRUST INDENTURE between WTH CAR RENTAL ULC, an unlimited liability company
formed under the laws of the Province of Alberta (“Rental ULC”) and BNY TRUST
COMPANY OF CANADA, a trust company incorporated under the laws of Canada, in its
capacity as Indenture Trustee (in such capacity, together with its successors
and permitted assigns in such capacity, the “Indenture Trustee”), is made and
entered into as of August 26, 2010.
 
WHEREAS:
 
(A)           Rental ULC has duly authorized the execution and delivery of this
Indenture to provide for the issuance of notes to be issued in one or more fully
registered Series or Classes, each with the benefit of the Funding LP Security
Interest.
 
(B)           All things necessary to make this Indenture a valid agreement of
Rental ULC in accordance with its terms, have been done.
 
NOW THEREFORE, to set forth or to provide for the establishment of the terms and
conditions upon which the Notes are and are to be authenticated, issued and
delivered, and in consideration of the premises and the purchase of Notes by the
Holders thereof, it is mutually agreed as follows, for the equal and
proportionate benefit of all Holders of the Notes or of a Series or Class
thereof, as the case may be:
 
ARTICLE 1
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
1.1  
Definitions

 
For all purposes of this Indenture and of any Indenture Supplement, except as
otherwise expressly provided or unless the context otherwise requires:
 
(a)  
the terms defined in this Article 1 have the meanings assigned to them in this
Article 1, and include the plural as well as the singular;

 
(b)  
all other terms used herein which are defined in any Indenture Supplement,
either directly or by reference therein, have the meanings assigned to them
therein;

 
(c)  
all accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with Canadian GAAP;

 
(d)  
all references in this Indenture to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Indenture as originally executed. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Indenture as a whole
and not to any particular Article, Section or other subdivision;

 
(e)  
“including” and words of similar import shall be deemed to be followed by
“without limitation”;

 
 
-1-

--------------------------------------------------------------------------------

 
(f)  
each defined term used in this Indenture or any Indenture Supplement has a
comparable meaning when used in its plural or singular form and each
gender-specific term used in this Indenture or any Indenture Supplement has a
comparable meaning whether used in a masculine, feminine or gender-neutral form;
and

 
“Account Control Agreement” means the bank account control agreement between
Rental ULC, the Indenture Trustee and Bank of Montreal entered into on or about
the date hereof in respect of the Rental ULC Accounts, as the same may be
amended, supplemented or restated from time to time.
 
“Act,” when used with respect to any Noteholder, is defined in Section 1.4(a).
 
“Action,” when used with respect to any Noteholder, is defined in Section
1.4(a).
 
“Administration Agreement” means the administration agreement dated as of the
date hereof between the Administrator, Rental ULC and the Indenture Trustee
pursuant to which the Administrator agrees to provide certain services to Rental
ULC in connection with the administration of the Rental ULC Vehicles and certain
obligations and duties of Rental ULC under the Transaction Documents, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time.
 
“Administration Fees” means the fees payable to the Administrator pursuant to
the Administration Agreement.
 
“Administrator” means Funding LP, and its successors and assigns in such
capacity.
 
“Affected Series” is defined in Section 10.22.
 
“Affiliate” means, when used with reference to a specified Person, any Person
who directly or indirectly controls or is controlled by or is under common
control with the specified Person and for these purposes “control” means the
right to elect a majority of the board of directors of a Person that is a
corporation or the governing authority of a Person that is not a corporation,
whether through the ownership of voting securities or by contract or otherwise,
and for greater certainty, the parties hereto hereby acknowledge that Rental
ULC, Funding LP, Avis, Budget, the Parent and 2233516 Ontario Inc., are
Affiliates.
 
“Aggregate Cost of Funds Amount” means in respect of a Remittance Period and the
related Remittance Date, the aggregate of the Series Cost of Funds Amounts for
each Outstanding Series at such time.
 
“Aggregate Outstanding Principal Amount” means, at any time, the aggregate of
the Outstanding Principal Amounts for all Series of Notes outstanding at such
time.
 
Aggregate Required Vehicle Collateral Amount” means, at any time, the aggregate
of the Series Required Vehicle Collateral Amounts for each Outstanding Series at
such time.
 
“Aggregate Vehicle Collateral Amount” means, at any time, the sum of (a) the
Current Book Value of all Rental ULC Vehicles at such time (other than Rental
ULC Vehicles in respect of which a Casualty has occurred); plus (b) the amount
on deposit in the Master Vehicle Account at such time; plus (c) the aggregate of
all Vehicle Receivables other than Vehicle Receivables which are either (x)
unpaid more than 90 days past the applicable disposition date, or (y) due from a
Manufacturer, an Approved Dealer, auction house or other Person with respect to
which a Manufacturer Event of Bankruptcy has occurred.
 
 
-2-

--------------------------------------------------------------------------------

 
“Applicable Law” means all statutes, laws, by-laws, regulations, ordinances,
orders and rules and requirements of government or other public authorities
having jurisdiction, and all amendments thereto, at any time and from time to
time in force;
 
“Approved Dealers” means Vehicle dealers to whom Manufacturers sell new Vehicles
for resale.
 
“Authorized Officer” means, with respect to Rental ULC, any officer of Rental
ULC who is identified on the list of Authorized Officers delivered by Rental ULC
to the Indenture Trustee on the date hereof (as such lists may be modified or
supplemented from time to time thereafter).
 
“Avis” means Aviscar Inc., a corporation incorporated under the laws of Canada,
and its successors and assigns.
 
“Back-up Administration Agreement” means (a) initially the back-up
administration agreement between Rental ULC, the Administrator, the Indenture
Trustee, and the Back-up Administrator entered into on the date hereof, as the
same may be amended, supplemented or restated from time to time; or (b) any
replacement back-up administration agreement that may be entered into, as the
same may be amended, supplemented or restated from time to time.
 
“Back-up Administrator” means (a) initially Lord Securities Corporation, a
Delaware corporation, and its successors; or (b) any such replacement back-up
administrator party to any replacement back-up administration agreement, and
their respective successors.
 
“Back-up Administrator Fees and Expenses” means, for any Settlement Period and
the related Remittance Date, the aggregate amounts of the fees and expenses of
the Back-up Administrator, and all VAT or other sales taxes thereon, due and
payable to the Back-up Administrator (net of applicable withholding taxes)
pursuant to the Back-up Administration Agreement, during or in respect of such
Settlement Period (whether or not accrued during such Settlement Period).
 
“Budget” means Budgetcar Inc., a corporation incorporated under the laws of
Canada, and its successors and assigns.
 
“Business Day,” means any day other than a Saturday, a Sunday and a day when
chartered banks are not open for business in Toronto, Ontario.
 
“Canadian Depository” means, unless otherwise specified by Rental ULC pursuant
to any of Sections 2.4, 2.6, or 3.1, with respect to Notes of any Class issuable
or issued as a Global Note within Canada, CDS, Toronto, Canada, or any successor
thereto registered as a clearing agency under the Securities Act (Ontario), or
other applicable securities laws.
 
 
-3-

--------------------------------------------------------------------------------

 
“Canadian GAAP” means, with respect to any Person, either (a) Canadian generally
accepted accounting principles; (b) Canadian generally accepted accounting
principles for Private Enterprises; or (c) International Financial Reporting
Standards as issued by the International Accounting Standards Board, as
recognized by the Canadian Institute of Chartered Accountants, as applicable.
 
“Casualty” means, in respect of a Vehicle, a theft, a fire, an accident, or an
act of God or otherwise.
 
“CDIC” means the Canada Deposit Insurance Corporation or any successor thereto.
 
“CDS” means CDS Clearing and Depository Services Inc., and its successors and
assigns.
 
“Chrysler” means Chrysler Canada Ltd. and its Affiliates, and their respective
successors.
 
“Class” means, with respect to any Note, the Class designated for such Note in
the applicable Indenture Supplement.
 
“Closing Date” means the date upon which a Series of Notes are issued under this
Indenture, including, the Initial Closing Date.
 
“Collateral” is defined in Section 4.1.
 
“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument or other commitment whether written or oral.
 
“Contribution” means, in respect of a payment or transfer of funds from Funding
LP to Rental ULC, either:
 
(a)  
a capital contribution by Funding LP to Rental ULC or a payment by Funding LP to
Rental ULC to purchase additional shares in the capital of Rental ULC, or
otherwise;

 
(b)  
an advance of an Inter-Company Loan to Rental ULC;

 
(c)  
a repayment of principal on an existing Inter-Company Loan made by Rental ULC to
Funding LP or the payment of interest thereon or other amounts in respect
thereof.

 
“Corporate Trust Office” means, with respect to the Indenture Trustee, the
principal office of the Indenture Trustee located at BNY Trust Company of
Canada, 4 King Street West, Suite 1101, Toronto, ON, M5H 1B6; or at such other
address in Canada as the Indenture Trustee may designate from time to time by
notice to the Noteholders and Rental ULC, or the principal corporate trust
office of any successor Indenture Trustee (the address of which the successor
Indenture Trustee will notify the Noteholders and Rental ULC).
 
 
-4-

--------------------------------------------------------------------------------

 
“Current Book Value” means, in respect of a Rental ULC Vehicle at any time, its
Original Book Value less accumulated Depreciation at such time.
 
“DBRS” means DBRS Limited, and its successors.
 
“Depository” means a Canadian Depository or a Foreign Depository, as the case
may be.
 
“Depreciation” means, when used in reference to (a) a Program Vehicle, the daily
depreciation charge set forth by an Eligible Manufacturer in the applicable
Repurchase Agreement; and (b) a Non-Program Vehicle, other than a Used Vehicle,
depreciation at a rate to be determined from time to time by Rental ULC in
accordance with Canadian GAAP but in no event less than 2% per month on
automobiles, minivans and sport utility vehicles and 1.8% on trucks and vans
and, for Used Vehicles, 2.5% per month, in each case applied on a straight line
basis to the Original Book Value of such Non-Program Vehicle.
 
“Discount Notes” means a Note that provides for an amount less than the Stated
Principal Amount (but not less than the Initial Principal Amount) thereof to be
due and payable upon the occurrence of an Early Amortization Event or other
optional or mandatory redemption or the occurrence of an Event of Default and
the acceleration of such Note, in each case before the Scheduled Final Payment
Date of the applicable Note.
 
“Distribution” means, in respect of a payment or transfer of funds from Rental
ULC to Funding LP or the Administrator, either:
 
(a)  
a dividend paid by Rental ULC to Funding LP;

 
(b)  
a return of capital by Rental ULC to Funding LP or purchase price paid on the
redemption of or purchase for cancellation of shares of Rental ULC or otherwise;

 
(c)  
an advance of an Inter-Company Loan to Funding LP;

 
(d)  
a repayment of principal on an existing Inter-Company Loan made by Funding LP to
Rental ULC or the payment of interest thereon; or

 
(e)  
a payment in respect of Administration Fees owing by Rental ULC to the
Administrator.

 
“Dollar” means (a) Canadian dollars; or (b) denominated in Canadian dollars.
 
“Early Amortization Event” has the meaning given to it, with respect to any
Series or Class of Notes, in the related Indenture Supplement.
 
“Eligible Investments” means book-based securities, negotiable instruments or
securities, in each case, maturing not later than the Business Day preceding the
next succeeding Remittance Date after such date represented by instruments in
bearer or registered form which evidence any of:
 
 
-5-

--------------------------------------------------------------------------------

 
(a)  
direct obligations of, or obligations fully guaranteed as to the timely payment
of principal and interest by, the Government of Canada;

 
(b)  
direct obligations of, or obligations fully guaranteed as to the timely payment
of principal and interest by, the government of a province of Canada which
province has a short-term debt rating of at least R-1 (middle) or an equivalent
rating from DBRS, and a rating of P-1 or an equivalent rating from Moody's;

 
(c)  
direct obligations of, or obligations fully guaranteed as to the timely payment
of principal and interest by banks or trust companies chartered or licensed
under the laws of Canada or any province thereof which bank or trust company has
a short-term debt rating of at least R-1 (middle) or an equivalent rating from
DBRS, and a rating of P-1 or an equivalent rating from Moody's;

 
(d)  
commercial paper and any other securities having, at the time of the investment
or contractual commitment to invest therein, a rating of at least R-l (high) or
an equivalent rating from DBRS, a rating of P-l or an equivalent rating from
Moody’s, and, in the case of asset-backed commercial paper, be backed by global
style liquidity;

 
(e)  
notes issued and bankers' acceptances accepted by, overnight repurchase
agreements with and call loans to, any bank or trust company referred to in (c)
above;

 
(f)  
term deposits with an entity, the short-term debt or deposits of which have a
rating of at least R-1 (middle) or an equivalent rating from DBRS, and a rating
of P-1 or an equivalent rating from Moody's; and

 
(g)  
any other class of investments which satisfies the Rating Agency Condition for
each Outstanding Series and Class of Notes (other than those set out in (a) to
(f) above),

 
provided, however, that (i) the aggregate amount at any time of Eligible
Investments of the same type and the same issuer described in the definition of
“Eligible Investments” under clauses (a) and (b) above shall be unlimited; (ii)
the aggregate amount at any time of Eligible Investments of the same type and
the same issuer described in the definition of “Eligible Investments” under any
of clauses (c) through (g) above may not exceed the greater of (x) 20% of the
aggregate amount of Eligible Investments at such time and (y) $10,000,000; (iii)
if the aggregate amount at any time of Eligible Investments is less than
$10,000,000, all such Eligible Investments may be invested in investments in the
same issuer provided such issuer’s short-term debt rating from DBRS is
R-1(high); and (iv) if the aggregate amount at any time of Eligible Investments
is greater than $10,000,000 but less than $25,000,000, up to 50% of all such
Eligible Investments may be invested in investments in the same issuer provided
such issuer’s long-term debt rating from DBRS is at least AA(low) or its
short-term debt rating from DBRS is at least R-1(middle).
 
“Eligible Manufacturer” means any of Chrysler, Ford or General Motors or any
additional Manufacturer in respect of which the Rating Agency Condition for each
Outstanding Series and Class of Notes has been satisfied.
 
 
-6-

--------------------------------------------------------------------------------

 
“Enforcement Instruction” means, with respect to the exercise or non-exercise of
any remedy available to the Indenture Trustee following the occurrence of an
Event of Default, (a) an Act of the Majority Holders of all Outstanding Senior
Notes directing the exercise or non-exercise of such remedy; (b) a resolution of
the Majority Holders of all Outstanding Senior Notes adopted at a duly called
meeting of all Noteholders of Senior Notes directing the exercise or
non-exercise of such remedy; or (c) in respect of any Series of Notes, such
action, if any, as may be specified in the related Indenture Supplement
directing the exercise or non-exercise of such remedy.
 
“Enforcement Period” means, in respect of each Series, the “Enforcement Period”
for such Series as determined under the Indenture Supplement for such Series;
provided that the commencement of the Enforcement Period for any Series shall
also be the commencement of the Enforcement Period for all other Series
Outstanding at such time.
 
“Enforcement Proceeds” means any amounts, in addition to the Proceeds of
Disposition, obtained after the Indenture Trustee commences any enforcement
actions under Section 10.3 or Section 5.3 of the Funding LP Security Agreement
to enforce any security, guarantees, indemnities, or other rights, including the
Security Interest and the Funding LP Security Interest.
 
“Estimation Report” has the meaning given to it in the Master Lease Agreement.
 
“Exclusive Control Date” has the meaning given to it in the Account Control
Agreement.
 
“Exclusive Control Notice” has the meaning given to it in the Account Control
Agreement.
 
“ETA” means the Excise Tax Act (Canada).
 
“Event of Default” is defined in Section 10.1.
 
“Fleet Report” in respect of any Series or Class of Notes has the meaning given
to it in the related Indenture Supplement.
 
“Ford” means Ford Motor Company of Canada, Limited and its Affiliates, and their
respective successors.
 
“Foreign Currency” means:
 
(a)  
a currency other than Dollars; or

 
(b)  
denominated in a currency other than Dollars.

 
“Foreign Depository” means the Person specified in the applicable Indenture
Supplement, in its capacity as depository for the accounts of any clearing
agencies located outside Canada.
 
“Funding LP” means WTH Funding Limited Partnership, a limited partnership formed
under the laws of the Province of Ontario, and its successors.
 
 
-7-

--------------------------------------------------------------------------------

 
“Funding LP Partnership Agreement” means the fifth amended and restated limited
partnership agreement dated as of the date hereof between Avis, Budget, and
2233516 Ontario Inc., a corporation incorporated under the laws of Ontario, as
the same may be amended, supplemented or restated from time to time.
 
“Funding LP Security Agreement” means the security agreement between Funding LP,
and the Indenture Trustee entered into on the date hereof relating to the
granting of security by Funding LP in favour of the Indenture Trustee, for the
benefit of the Secured Parties, as security for, inter alia, the payment and
performance of Rental ULC’s obligations under this Indenture and the Indenture
Supplements, as the same may be amended, supplemented or restated from time to
time.
 
“Funding LP Security Interest” means the security granted by Funding LP pursuant
to the Funding LP Security Agreement.
 
“Funding/Rental Purchase Agreement” means the purchase agreement between Funding
LP and Rental ULC entered into on the date hereof and relating to the sale of
Vehicles and other property by Funding LP to Rental ULC and other matters, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Gain on Dispositions” means, for any period, the amount, if any, by which
Proceeds of Disposition received by Rental ULC in such period exceed the Current
Book Value of the subject Vehicles at the time of disposition.
 
“General Motors” means General Motors of Canada Limited and its Affiliates, and
their respective successors.
 
“Global Note” means any Note issued pursuant to Section 2.4.
 
“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to the
government of Canada, any province or other political subdivision thereof.
 
“GST” means all amounts payable pursuant to Sections 165(1), 212, and 218 of the
ETA.
 
“Hedge Counterparty” means each party to a Hedging Transaction other than Rental
ULC.
 
“Hedging Transaction” means any rate swap transaction, basis swap, forward rate
transaction, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, letter of credit or any
other hedging transaction (including any option with respect to any of these
transactions) or any combination of such transactions.
 
“Holder” when used with respect to any Note, means a Noteholder.
 
“HST” means all amounts payable pursuant to Sections 165(2), 212.1, and 218.1 of
the ETA.
 
 
-8-

--------------------------------------------------------------------------------

 
“Hyundai” means Hyundai Auto Canada and its Affiliates and their respective
successors.
 
“Income Tax Act” means the Income Tax Act (Canada), as amended.
 
“Indebtedness” means any obligation (whether incurred as principal or surety)
for the payment or repayment of borrowed money, under any lease or in respect of
the deferred purchase price for property or services, or whether present or
future, including any contingent obligation in respect thereof by reason of any
guarantee or other assumption of liability for obligations of third parties and
any actual or contingent obligation in respect of any interest rate swap or
cross currency swap or forward sale or purchase contract or other form of
interest or currency hedging transaction.
 
“Indenture,” “Trust Indenture,” “this Indenture” or “this Trust Indenture” means
this Trust Indenture as originally executed and as amended, supplemented,
restated or otherwise modified from time to time by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof,
and shall include the terms of particular Series or Classes of Notes created as
contemplated by Section 3.1.
 
“Indenture Supplement” means, with respect to any Series of Notes, a supplement
to this Indenture, executed and delivered in conjunction with the issuance of
such Notes pursuant to Section 13.1, together with any applicable terms document
related to such Indenture Supplement and any amendment to the Indenture
Supplement executed pursuant to Section 13.1 or 13.2, and, in either case,
including all amendments thereof and supplements thereto.
 
“Indenture Trustee” means the Person named as the Indenture Trustee in the first
paragraph of this Indenture until a successor Indenture Trustee shall have
become such pursuant to the applicable provisions of this Indenture, and
thereafter “Indenture Trustee” means and includes each Person who is then an
Indenture Trustee hereunder.
 
“Indenture Trustee Authorized Officer,” when used with respect to the Indenture
Trustee, means any vice president, any assistant vice president, the treasurer,
any assistant treasurer, any senior trust officer or trust officer, or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.
 
“Indenture Trustee Fees and Expenses” means, for any Settlement Period and the
related Remittance Date, the aggregate amounts of the fees and expenses of the
Indenture Trustee, and all VAT or other sales taxes thereon, due and payable to
the Indenture Trustee pursuant to this Indenture or the Funding LP Security
Agreement, during or in respect of such Settlement Period (whether or not
accrued during such Settlement Period).
 
“Initial Closing Date” means the date upon which the first Series of Notes are
issued under this Indenture.
 
 
-9-

--------------------------------------------------------------------------------

 
“Initial Principal Amount” means:
 
(a)  
unless otherwise specified in the applicable Indenture Supplement, with respect
to Classes of Dollar Interest-bearing Notes, the aggregate initial principal
amount of the Outstanding Notes of such Class; and

 
(b)  
with respect to Classes of Discount Notes and Foreign Currency Notes, the amount
specified in the applicable Indenture Supplement as the Initial Principal Amount
thereof.

 
“Insolvency Event,” in relation to any Person means:
 
(a)  
the failure by such Person to generally pay its debts as they become due, the
admission in writing by such Person of its inability to pay its debts generally
or the making by such Person of an assignment for the benefit of its creditors;

 
(b)  
the filing by such Person of a notice of intention to make a proposal under
Insolvency Legislation to some or all of its creditors; or

 
(c)  
the commencement or filing of a petition, notice or application by or against
such Person of any proceedings to adjudicate it a bankrupt or insolvent or
seeking liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law of any
jurisdiction relating to the dissolution, liquidation or winding-up, bankruptcy,
insolvency, reorganization of insolvent debtors, arrangement of insolvent
debtors, readjustment of debt or moratorium of debts, or to obtain an order for
relief by the appointment of a receiver, receiver manager, administrator,
inspector, liquidator or trustee or other similar official for it or for any
substantial part of its property and, if any such proceeding has been instituted
against such Person, either (i) such proceeding has not been stayed or dismissed
within 45 days or any of the actions sought in such proceeding (including the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official) are granted in whole or in part; or (ii)
such Person has authorized, consented to, approved of or acquiesced in, or such
Person has performed any act, or omitted to perform any act, that authorizes or
indicates its consent to, approval of or acquiescence in, any such proceeding.

 
“Insolvency Legislation” means the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), Chapter 7 and 11 of the US
Bankruptcy Code and any other Applicable Law relating to the dissolution,
liquidation or winding up, bankruptcy, insolvency, or reorganization of
insolvent debtors, arrangement of insolvent debtors, readjustment of debt or
moratorium of debts.
 
“Instruments” means (a) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment; or (b) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder; or (c) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods; or (d) documents of title or any other
writing that purports to be issued by or addressed to a bailee and purports to
cover such goods in the bailee’s possession as are identified or fungible
portions of an identified mass, and that in the ordinary course of business is
treated as establishing that the Person in possession of it is entitled to
receive, hold and dispose of the document and the goods it covers; or (e) any
document or writing commonly known as an instrument.
 
 
-10-

--------------------------------------------------------------------------------

 
“Intellectual Property Rights” means all trade marks, trade names, brands,
business names, uniform resource locators, domain names, tag lines, designs,
graphics, logos and other commercial symbols and indicia of origin, goodwill,
patents and inventions, copyrights, industrial designs, and other intellectual
property rights, whether registered or not or the subject of a pending
application for registration, owned by or licensed to Rental ULC.
 
“Inter-Company Loan” means unsecured loans and advances made by Funding LP
and/or Rental ULC to the other, which may or may not be interest bearing or
represented by a note, and evidenced on the books and records of Funding LP and
Rental ULC.
 
“Interest-bearing Note” means a Note that bears interest at a stated or computed
rate on the principal amount thereof. A Note may be both an Interest-bearing
Note and a Discount Note.
 
“Interest Payment Date” means, with respect to any Series or Class of Notes, the
scheduled due date of any payment of interest on such Notes, as specified in the
applicable Indenture Supplement.
 
“Interim Principal Payment” means a repayment of all or a portion of the
principal amount of a Note outstanding hereunder on a day other than a
Remittance Date.
 
“Investment Property” means, with respect to any Person, all or any part of any
present or future interest in present and after acquired investment property of
such Person, including all securities, securities accounts and futures accounts,
all of the present and future security entitlements of such Person as an
entitlement holder of such security entitlements, all of the present and futures
contracts of such Person as a futures customer in respect of such futures
contracts, and all proceeds of any such property.
 
“Kia” means Kia Canada Inc., and its Affiliates, and their respective
successors.
 
“Lien” means a mortgage, assignment by way of security, hypothec, privilege,
garnishment, deemed or actual trust, lien, charge or encumbrance, whether fixed
or floating, on or any security interest in any property, whether real, personal
or mixed, tangible or intangible, or a pledge or hypothecation thereof or any
conditional sale agreement or other title retention agreement or equipment trust
or capital lease relating thereto.
 
“Liquidation Agent” means (a) initially Fiserv Automotive Solutions, Inc., a
Delaware corporation, and its successors; or (b) any such replacement
liquidation agent party to any replacement liquidation agent agreement, and
their respective successors.
 
 
-11-

--------------------------------------------------------------------------------

 
“Liquidation Agent Agreement” means (a) initially the liquidation agent
agreement between the Administrator, Rental ULC, the Indenture Trustee, and the
Liquidation Agent entered into on the date hereof, as the same may be amended,
supplemented or restated from time to time; or (b) any replacement liquidation
agent agreement that may be entered into, as the same may be amended,
supplemented or restated from time to time.
 
“Liquidation Agent Fees and Expenses” means, for any Remittance Period and the
related Remittance Date, the aggregate amounts of the fees and expenses of the
Liquidation Agent, and all VAT or other sales taxes thereon, due and payable to
the Liquidation Agent pursuant to the Liquidation Agent Agreement, during or in
respect of such Remittance Period (whether or not accrued during such Remittance
Period).
 
“Loss on Dispositions” means, for any period, the amount, if any, by which
Proceeds of Disposition received by Rental ULC in such period are less than the
Current Book Value of the subject Vehicles at the time of disposition and, when
a Vehicle is written off as a result of a Casualty, the amount of the write-off.
 
“Majority Holders” means, with respect to any Series or Class of Notes or all
Outstanding Notes, the Holders of a majority in Outstanding Principal Amount of
the Outstanding Notes of that Series or Class or of all Outstanding Notes, as
the case may be, or as otherwise defined for such Series in the Indenture
Supplement for such Series.
 
“Manufacturer” means any of Chrysler, Ford, General Motors, Nissan, Toyota,
Hyundai, Kia, Mazda and any additional manufacturer of Vehicles.
 
“Manufacturer Event of Bankruptcy,” in relation to a Manufacturer, an Approved
Dealer, auction house or other Person, means an Insolvency Event with respect to
such Person or any of its Affiliates.
 
“Master Vehicle Lease Agreement” means the master motor vehicle lease agreement
between Funding LP, Rental ULC and the Indenture Trustee entered into on the
date hereof and relating to the lease of the Rental ULC Vehicles by Funding LP
from Rental ULC and other matters, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Master Rental Account” is defined in Section 5.1(a)
 
“Master Vehicle Account” is defined in Section 5.1(b).
 
“Material Adverse Effect” means, in respect of a Person, an effect on the
business, properties or operations of such Person which will (a) result in such
Person being unable to perform in all material respects its obligations under
the Transaction Documents to which it is party; or (b) materially and adversely
affect the interests of the Noteholders or the other Secured Parties.
 
“Mazda” means Mazda Canada Inc. and its Affiliates, and their respective
successors.
 
 
-12-

--------------------------------------------------------------------------------

 
“Model Year” means the calendar year assigned by a manufacturer to a particular
make and model of Vehicle as that Vehicle's "model year";
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Nissan” means Nissan Canada, Inc.
 
“Non-Performing Manufacturer” means a Manufacturer that has, or has an Affiliate
that has, commenced or filed (or had commenced or filed against it by another
Person) a petition, notice or application for proceedings (a) to adjudicate it a
bankrupt or seeking its liquidation, dissolution or winding-up under the
Bankruptcy and Insolvency Act (Canada), Winding-Up and Restructuring Act
(Canada), or Chapter 7 of the US Bankruptcy Code, or any other Applicable law of
any jurisdiction relating to the bankruptcy, liquidation, dissolution, or
winding-up of insolvent debtors; or (b) seeking reorganization, arrangement,
adjustment, protection, relief or composition of its debts under the Bankruptcy
and Insolvency Act (Canada), Companies’ Creditors Arrangement Act (Canada), or
Chapter 11 of the US Bankruptcy Code, or any other Applicable law of any
jurisdiction relating to the reorganization of insolvent debtors, the
arrangement of insolvent debtors, the readjustment of debts, or the moratorium
of debts; provided that clause (b) shall not apply in respect of any
Manufacturer that is performing its obligations in full under its respective
Repurchase Agreement despite the occurrence of such proceedings.
 
“Non-Program Vehicle” means a Rental ULC Vehicle that is not a Program Vehicle.
 
“Note” or “Notes” means any note or notes of any Series or Class issued in
registered form, authenticated and delivered from time to time under this
Indenture.
 
“Note Owner” means the beneficial owner of an interest in a Global Note.
 
“Note Purchase Agreement” means any note purchase, subscription or similar
agreements between Rental ULC, one or more Note Owners and any other party
thereto, as the same may be amended, supplemented or restated from time to time.
 
“Note Register” is defined in Section 3.5.
 
“Note Registrar” means the Person who keeps the Note Register specified in
Section 3.5.
 
“Noteholder” means a Person in whose name a Note is registered in the Note
Register.
 
“Opinion of Counsel” means a written opinion of counsel reasonably acceptable to
the Indenture Trustee, who may, without limitation, and except as otherwise
expressly provided in this Indenture, be an employee of or of counsel to Rental
ULC or any of its Affiliates, the Indenture Trustee or any of its Affiliates, as
applicable.
 
“Organizational Documents” means, with respect to Rental ULC, its articles of
incorporation and by-laws, and any and all amendments thereto.
 
 
-13-

--------------------------------------------------------------------------------

 
“Organizational Expenses” means all fees, costs and expenses incurred in respect
of the formation and organization of Rental ULC and its registration and
qualification under Applicable Law.
 
“Original Book Value” means, in respect of a Rental ULC Vehicle, the full cash
purchase price to Rental ULC of such Vehicle, without any allowance for trade-in
of a Vehicle and without deduction for cash allowances or rebates from the
relevant Manufacturer unless such cash allowances or rebates reduce the purchase
price of Vehicles under the relevant Repurchase Agreement, in which case
“Original Book Value” shall be reduced by the amount of such allowance or
rebate.  For greater certainty, “full cash purchase price” does not include VAT
or any amounts paid by Rental ULC in respect of transfer fees, license fees,
registration fees or other similar government fees or charges and transfer Taxes
but does include, if applicable, up to but not in excess of $300 per Vehicle, in
the case of a Program Vehicle, and $500, in the case of a Non-Program Vehicle,
in aggregate for dealer mark-up, pre-delivery inspection, air conditioning tax,
weight tax, battery tax, “gas guzzler” tax and other similar costs and
taxes.  Where a Rental ULC Vehicle has been purchased by Rental ULC from Funding
LP pursuant to the Funding/Rental Purchase Agreement, “Original Book Value”
shall be equal to Funding LP’s original acquisition cost of such Rental ULC
Vehicle as disclosed on Funding LP’s records on the date of acquisition by
Rental ULC.
 
“Outstanding,” when used with respect to a Note or with respect to Notes of any
Series or Class means, as of the date of determination, all such Notes
theretofore authenticated and delivered under this Indenture, except:
 
(a)  
any Notes theretofore cancelled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

 
(b)  
any non-revolving Notes for whose full payment (including principal and
interest) or redemption money in the necessary amount has been theretofore
deposited with the Indenture Trustee or any Paying Agent in trust for the
Holders of such Notes; provided that, if such Notes are to be redeemed, notice
of such redemption has been duly given if required pursuant to this Indenture,
the related Indenture Supplement, or provision therefor satisfactory to the
Indenture Trustee has been made;

 
(c)  
any Notes which are deemed to have been paid in full pursuant to Section 6.5;
and

 
(d)  
any such Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, or which shall have been
paid pursuant to the terms of Section 3.6 (except with respect to any such Note
as to which proof satisfactory to the Indenture Trustee is presented that such
Note is held by a Person in whose hands such Note is a legal, valid and binding
obligation of Rental ULC).

 
For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” shall be deemed to be references to “Outstanding Notes.”
In determining whether the Holders of the requisite principal amount of such
Outstanding Notes have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes beneficially owned by Rental ULC or
any Affiliate of Rental ULC shall be disregarded and deemed not to be
Outstanding, unless and until all remaining Notes are beneficially owned by
Rental ULC or any Affiliate of Rental ULC.  In determining whether the Indenture
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes which an
Indenture Trustee Authorized Officer knows to be owned by Rental ULC or any
Affiliate of Rental ULC shall be so disregarded. Notes so owned which have been
pledged in good faith may be regarded as Outstanding if the pledgee demonstrates
to the reasonable satisfaction of the Indenture Trustee (a) the pledgee’s right
to act as owner with respect to such Notes; and (b) that the pledgee is not
Rental ULC or any other obligor upon the Notes or any Affiliate of Rental ULC or
such other obligor.
 
 
-14-

--------------------------------------------------------------------------------

 
“Outstanding Principal Amount” means at any time,
 
(a)  
with respect to any Series or Class of non-Discount Notes, the aggregate Initial
Principal Amount of the Outstanding Notes of such Series or Class, plus the
amount of any increases to the principal amount of such Series or Class pursuant
to the related Indenture Supplement, less the amount of any payments of
principal to the Holders of such Series or Class pursuant to the related
Indenture Supplement; and

 
(b)  
with respect to any Series or Class of Discount Notes, an amount of the
Outstanding Notes of such Series or Class calculated by reference to the
applicable formula set forth in the applicable Indenture Supplement, taking into
account the amount and timing of payments of principal made to the Holders of
such Series or Class and accretions and increases of principal, each pursuant to
the related Indenture Supplement.

 
“Parent” means Avis Budget Car Rental, LLC together with its successors and
permitted assigns.
 
“Paying Agent” means any Person authorized by Rental ULC to pay the principal of
or interest on any Notes on behalf of Rental ULC, which shall initially be the
Indenture Trustee.
 
“Payment Date” means, with respect to any Series or Class of Notes, each
Principal Payment Date or Interest Payment Date in respect of such Series of
Class of Notes as specified in the applicable Supplemental Indenture.
 
“Permanent Global Note” is defined in Section 2.5.
 
“Permitted Encumbrances” means Qualified PMSIs and those statutory and other
non-consensual Liens (including repairer’s liens), deemed trusts and
encumbrances accruing due in the ordinary course of business which are not in
arrears.
 
“Person” includes an individual, company, corporation, partnership, joint
venture, association, syndicate, trust, unincorporated organization or other
entity or any trustee, executor, administrator or other legal representative.
 
 
-15-

--------------------------------------------------------------------------------

 
“Place of Payment” means, with respect to any Class of Notes issued hereunder,
the city or political subdivision so designated with respect to such Class of
Notes in accordance with the provisions of Section 3.1.
 
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of the Indenture Trustee’s Security Interest in the
Collateral is governed by the personal property security laws of any Canadian
jurisdiction other than Ontario, “PPSA” shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.
 
“Predecessor Notes” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 3.6 in lieu of a mutilated, lost, destroyed or stolen Note shall
be deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.
 
“Principal Payment Date” means, with respect to any Series or Class of Notes,
the due date of any payment of principal on such Notes, as specified in the
applicable Indenture Supplement.
 
“Principal Terms” is defined in Section 3.1(e).
 
“Proceeds of Disposition” means the cash or other monetary consideration
received by Rental ULC from the sale of Rental ULC Vehicles or from insurance in
respect of Rental ULC Vehicles written off by Rental ULC or the related
insurance provider as a result of a Casualty.
 
“Proceeds of Disposition Aggregate Transfer Amount” means, in respect of any
Settlement Period, an amount equal to the amount on deposit in the Master
Vehicle Account on the last Business Day of the Settlement Period.
 
“Proceeds of Disposition Series Available Amount” means, in respect of each
Remittance Date and each Series, an amount equal to the product of (i) the
Series Allocation Percentage for such Series determined on the prior Remittance
Date, and (ii) the Proceeds of Disposition Aggregate Transfer Amount for the
related Settlement Period.
 
“Proceeds of Disposition Series Required Amount” means, in respect of each
Remittance Date and each Series, the amount determined under the Indenture
Supplement for such Series.
 
“Proceeds of Disposition Series Transfer Amount” means, in respect of each
Remittance Date and each Series, an amount determined by Rental ULC on the
related Settlement Date which amount shall be:
 
 
-16-

--------------------------------------------------------------------------------

 
(a)  
not less than the lesser of the Proceeds of Disposition Series Required Amount
and the Proceeds of Disposition Series Available Amount, in each case in respect
of such Remittance Date and such Series; and

 
(b)  
not more than the Proceeds of Disposition Series Available Amount in respect of
such Remittance Date and such Series.

 
“Program Vehicle” means a Rental ULC Vehicle, other than a Used Vehicle,
eligible for repurchase under a Repurchase Agreement and for which the related
Manufacturer is not a Non-Performing Manufacturer.
 
“Purchasing Year” means, with respect to any calendar year, the period beginning
on June 1 of the prior calendar year and ending on September 30 of that calendar
year, which, by way of example, means the 2011 "Purchasing Year" is the period
beginning on June 1, 2010 and ending on September 30, 2011.
 
“QST” means all amounts payable pursuant to the QST Act.
 
“QST Act” means An Act respecting the Quebec sales tax.
 
“Qualified Account” means a segregated account with a Qualified Institution.
 
“Qualified Institution” means:
 
(a)  
the corporate trust department of the Indenture Trustee;

 
(b)  
a depository institution organized under the laws of Canada or any one of the
provinces thereof (or any domestic branch of an authorized foreign bank under
the Bank Act (Canada)), which at all times:

 
(i)  
has a long-term unsecured debt rating of AA(low) and a certificate of deposit
rating of or R-1(middle) from DBRS; and

 
(ii)  
if rated by Moody’s or S&P, has either:

 
(A)  
a long-term unsecured debt rating of A2 or better by Moody’s and of AA- or
better by S&P; or

 
(B)  
a certificate of deposit rating of P-1 by Moody’s or A-1+ by S&P; and

 
(iii)  
whose deposits are insured by the CDIC; or

 
(c)  
a bank, trust company or other depository institution in respect of which the
inclusion of such bank, trust company, or other depository institution as a
Qualified Institution has satisfied the Rating Agency Condition for each
Outstanding Series and Class of Notes.

 
If so qualified, the Indenture Trustee may be considered a Qualified Institution
for the purposes of clause (b) this definition.
 
 
-17-

--------------------------------------------------------------------------------

 
“Qualified PMSI” means a purchase money security interest (“PMSI”) in (and
limited to) a Rental ULC Vehicle granted by Rental ULC or Funding LP to, or
reserved by, a dealer or manufacturer (a “holder”) under terms that the PMSI
will expire automatically upon payment by Rental ULC or Funding LP, as
applicable, to the holder of the full cash purchase price of the Vehicle, which
payment must be made according to the agreement under which the PMSI arises
within 30 days of the date when the PMSI arose and, failing any such payment,
such PMSI shall no longer constitute a Qualified PMSI.
 
“Rating Agency” means, with respect to any Outstanding Series or Class of Notes
and at any time, each “approved rating organization” for purposes of Securities
Legislation (a) selected by Rental ULC to rate, and which at such time continues
to rate, such Notes; and (b) any other “approved rating organization” specified
in the related Indenture Supplement.
 
“Rating Agency Condition” in respect of any Series or Class of Notes has the
meaning given to it in the related Indenture Supplement.
 
“Receiver” includes a receiver, a receiver and manager, a receiver-manager, a
liquidator, a sequestrator and a custodian.
 
“Receiver’s Certificates” is defined in Section 10.5.
 
“Record Date” for the interest or principal payable on any Note on any
applicable Payment Date means the last day of the month before the related
Interest Payment Date or Principal Payment Date, as applicable, unless otherwise
specified in the applicable Indenture Supplement.
 
“Remittance Date” means the 20th day of each calendar month, provided if such
day is not a Business Day, the Remittance Date shall occur on the next Business
Day.
 
“Remittance Period” means the period beginning on a Remittance Date, or in
respect of the first Remittance Period in respect of a new Series, the Closing
Date for such Series, and ending on the day prior to the next occurring
Remittance Date; for any Remittance Date, the “related Remittance Period” is the
Remittance Period ending on the day immediately prior to such Remittance Date.
 
“Rental Revenues” means all rent, additional rent, and other payments (other
than sales tax or VAT collected on behalf of a Governmental Authority) received
by Rental ULC from Funding LP pursuant to the Master Vehicle Lease Agreement.
 
“Rental ULC” is defined in the first paragraph of this Indenture, and its
successors and assigns.
 
“Rental ULC Accounts” means collectively, the Master Rental Account, the Master
Vehicle Account, the VAT Account and each Series Account which is an account of
Rental ULC.
 
“Rental ULC Certificate” means a certificate signed by an Authorized Officer of
Rental ULC and delivered to the Indenture Trustee. Wherever this Indenture
requires that a Rental ULC Certificate be signed also by an accountant or other
expert, such accountant or other expert (except as otherwise expressly provided
in this Indenture) may be in the employ of Rental ULC or its Affiliates.
 
 
-18-

--------------------------------------------------------------------------------

 
“Rental ULC Expenses” means the aggregate of the following costs and expenses of
Rental ULC:
 
(a)  
Indenture Trustee Fees and Expenses;

 
(b)  
Liquidation Agent Fees and Expenses;

 
(c)  
Back-up Administrator Fees and Expenses;

 
(d)  
all Organizational Expenses in respect of Rental ULC and expenses incurred to
maintain the registrations or qualifications of Rental ULC under Applicable Law
or to obtain or maintain exemptions under such laws;

 
(e)  
all applicable Taxes;

 
(f)  
all reasonable costs and expenses of, or incidental to, the preparation and
dispatch of all cheques, reports, circulars, financial statements, forms and
notices, and any other documents which in the opinion of Rental ULC, acting
reasonably, are necessary or desirable in connection with the business and
administration of Rental ULC;

 
(g)  
all reasonable costs and expenses incidental to the preparation of any
amendments to this Indenture as permitted hereunder;

 
(h)  
any costs and expenses of litigation involving Rental ULC (other than any such
costs and expenses arising from actions taken by Rental ULC outside of the scope
of its Organizational Documents) and the amount of any judgment or settlement
paid in connection therewith;

 
(i)  
reasonable audit fees, tax advisory and compliance and legal fees of Rental ULC;
and

 
(j)  
any other reasonable costs and expenses in connection with the administration of
Rental ULC that may be authorized by this Indenture;

 
provided, however, that Rental ULC Expenses shall not include Administration
Fees or other Distributions.
 
“Rental ULC Obligations” means the obligations of Rental ULC secured pursuant to
Section 4.1(b).
 
“Rental ULC Vehicle” means a Vehicle, including a Used Vehicle, owned by Rental
ULC.
 
“Repurchase Agreements” means any agreements entered into between Rental ULC and
Eligible Manufacturers or assigned to Rental ULC pursuant to which such Eligible
Manufacturers will be obligated to purchase Rental ULC Vehicles from Rental ULC,
and in respect of which the Rating Agency Condition for each Outstanding Series
and Class of Notes has been satisfied.
 
 
-19-

--------------------------------------------------------------------------------

 
“Revolving Period” means, in respect of each Series, the “Revolving Period” for
such Series as determined under the Indenture Supplement for such Series.
 
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and its successors.
 
“Scheduled Final Payment Date” means, with respect to any Series or Class of
Notes, the scheduled due date of the final payment of principal on such Notes,
as specified in the related Indenture Supplement, or if such day is not a
Business Day, the next following Business Day, unless such day is in the next
calendar month, in which case such Scheduled Final Payment Date, unless
otherwise specified in the related Indenture Supplement, shall be the last
Business Day of the current calendar month.
 
“Secured Party” and “Secured Parties” are defined in Section 4.1.
 
“Securities Legislation” means, collectively, unless specifically stated
otherwise, the applicable securities laws, regulations, rules, rulings and
orders in each of the provinces and territories of Canada and the applicable
policy statements, multilateral or national instruments and instruments issued
or adopted by the securities regulators in each of the provinces and territories
of Canada.
 
“Securities Regulatory Authorities” means the applicable securities commissions
and similar regulatory authorities of each of the provinces or territories of
Canada;
 
“Security Interest” means the security interest granted by Rental ULC pursuant
to Section 4.1.
 
“Senior Notes” means, with respect to a Series, Notes of such Series which are
not subordinated in right of payment to any other Notes of such Series.
 
“Series” means, with respect to any Note, the Series specified in the applicable
Indenture Supplement.
 
“Series Accounts” means each of the Series Rental Accounts, Series Vehicle
Accounts, Series Interest Funding Accounts, Series Principal Funding Accounts
and any other accounts established pursuant to an Indenture Supplement in
respect of a Series.
 
“Series Allocation Percentage” means, as of any date of determination in respect
of each Series of Notes, a fraction (expressed as a percentage) (x) the
numerator of which shall be the Series Required Vehicle Collateral Amount for
such Series, and (y) the denominator of which shall be the Aggregate Required
Vehicle Collateral Amount, provided that after the Revolving Period for such
Series but prior to the Enforcement Period for such Series, the Series Required
Vehicle Collateral Amount shall be as determined on the last day of such
Revolving Period  and during the Enforcement Period for such Series, the Series
Required Vehicle Collateral Amount shall be as determined on the first day of
such Enforcement Period.
 
 
-20-

--------------------------------------------------------------------------------

 
“Series Cost of Funds Amount” in respect of each Series, has the meaning given
to it in the related Indenture Supplement.
 
“Series Final Maturity Date” means, with respect to a Series or Class of Notes,
the date specified in the Indenture Supplement for such Note as the fixed date
on which the principal of such Series or Class of Notes is due and payable in
full.
 
“Series Interest Funding Accounts” means each of the “Interest Funding Accounts”
established pursuant to the Indenture Supplements.
 
“Series Principal Funding Accounts” means each of the “Principal Funding
Accounts” established pursuant to the Indenture Supplements.
 
“Series Rental Account” means each of the “Series Rental Accounts” established
pursuant to the Indenture Supplements.
 
“Series Required Vehicle Collateral Amount” has, in respect of each Series, the
meaning given to it in the related Indenture Supplement.
 
“Series Shortfall” is defined in Section 6.4(b)(i).
 
“Series Vehicle Account” means each of the “Series Vehicle Accounts” established
pursuant to the Indenture Supplements.
 
“Service Vehicle” means a Rental ULC Vehicle that is not rented, leased, or
available for rent or lease, by Funding LP to its customers.
 
“Settlement Date” means the second Business Day prior to the Remittance Date.
 
“Settlement Period” means, in respect of any Settlement Date or Remittance Date,
the most recently completed calendar month prior to such Settlement Date or
Remittance Date, as applicable.
 
“Settlement Report” has the meaning given to it, with respect to any Series or
Class of Notes, in the related Indenture Supplement.
 
“Specified Default” is defined in Section 10.22.
 
“Stated Principal Amount”, with respect to any Note, has the meaning specified
in the related Indenture Supplement.
 
“Tax” or “Taxes” includes all present and future taxes, surtaxes, duties,
levies, imposts, rates, fees, assessments, withholdings and other charges of any
nature (including income, corporate, capital (including large corporations), net
worth, sales, consumption, use, transfer, goods and services, value-added,
stamp, registration, franchise, withholding, payroll, employment, health,
education, excise, business, school, property, occupation, customs, anti-dumping
and countervailing taxes, surtaxes, duties, levies, imposts, rates, fees,
assessments, withholdings and other charges) imposed by any national, federal,
provincial, territorial, state, colonial, municipal, local, foreign or other
governmental authority, together with any penalties, fines, interest or other
additions on, to, in lieu of, for non-collection of or in respect of such taxes,
surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings and
other charges.
 
 
-21-

--------------------------------------------------------------------------------

 
“Temporary Global Note” is defined in Section 2.5.
 
“Toyota” means Toyota Canada Inc. and its successors.
 
“Transaction Documents” means (a) the Indenture, the Master Vehicle Lease
Agreement, the Administration Agreement, the Funding LP Partnership Agreement,
the Funding LP Security Agreement, the Liquidation Agent Agreement, the Back-up
Administration Agreement, the Funding/Rental Purchase Agreement, and the Account
Control Agreement and (b) for any Series, any other agreement specified in the
related Indenture Supplement.
 
“Unrestricted Funds” means funds released to Rental ULC pursuant to
Sections 6.3 or 6.4 or released to Rental ULC pursuant to any provision of an
Indenture Supplement and identified therein as “Unrestricted Funds”.
 
“Used Vehicle” means a Rental ULC Vehicle which was a used Vehicle on the date
it was purchased by Rental ULC and which has been designated a Model Year by the
manufacturer which is no more than two Model Years prior to the Purchasing Year
in which such Vehicle was purchased.
 
“VAT” means, collectively, GST, HST and QST and any amounts payable under any
similar value-added Tax legislation in any jurisdiction in Canada.
 
“VAT Account” is defined in Section 5.1(c).
 
“Vehicle” means an automobile, minivan, sport utility vehicle, truck, van or
Service Vehicle.
 
“Vehicle Receivable” means, at any time in respect of any Rental ULC Vehicle (a)
that has been returned to the relevant Manufacturer for purchase whether
pursuant to the terms of the related Repurchase Agreement or otherwise; or (b)
that has been sold by Rental ULC to an Approved Dealer, an auction house or any
other Person, but for which such Manufacturer, Approved Dealer, auction house or
other Person has not yet paid the required purchase price to Rental ULC in full,
the amount of such outstanding receivable that is owed by such Manufacturer,
Approved Dealer, auction house or other Person to Rental ULC.
 
1.2  
Compliance Certificates and Opinions

 
(a)  
Upon any application or request by Rental ULC to the Indenture Trustee to take
any action under any provision of this Indenture, Rental ULC shall furnish to
the Indenture Trustee (a) a Rental ULC Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and (b) an Opinion of Counsel stating that in
the opinion of such counsel all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.

 
 
-22-

--------------------------------------------------------------------------------

 
(b)  
The Indenture Trustee may rely, as to authorization by Rental ULC of any Class
of Notes, the form and terms thereof and the legality, validity, binding effect
and enforceability thereof, upon the Opinion of Counsel and the other documents
delivered pursuant to Section 3.10 and this Section 1.2, as applicable, in
connection with the first authentication of Notes of such Class.

 
(c)  
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 
(i)  
a statement that each individual signing such certificate or opinion has read
such covenant or condition and the definitions herein relating thereto;

 
(ii)  
a brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based;

 
(iii)  
a statement that such individual has made such examination or investigation as
is necessary to express an informed opinion as to whether or not such covenant
or condition has been complied with; and

 
(iv)  
a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 
1.3  
Form of Documents Delivered to Indenture Trustee

 
In any case where several matters are required to be certified by, or covered by
an opinion of, one or more specified Persons, one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to the other matters, and any such Person may certify or give an opinion as
to such matters in one or several documents.  Any certificate or opinion of
Rental ULC may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless Rental ULC, or
any Affiliate of Rental ULC, knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations are erroneous. Any such
certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, Rental ULC stating that the information with respect to such
factual matters is in the possession of Rental ULC unless such counsel knows, or
in the exercise of reasonable care should know, that the certificate or opinion
or representations are erroneous.  Where any Person is required to make, give or
execute two or more applications, requests, consents, certificates, statements,
opinions or other instruments under this Indenture, they may, but need not, be
consolidated and form one instrument.
 
 
-23-

--------------------------------------------------------------------------------

 
1.4  
Acts of Noteholders

 
(a)  
Any request, demand, authorization, direction, notice, consent, waiver or other
action (collectively, “Action”) provided by this Indenture to be given or taken
by Noteholders of any Series or Class may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Noteholders in
Person or by an agent duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Indenture Trustee, and, where it is hereby
expressly required, to Rental ULC. Such instrument or instruments (and the
Action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and (subject to Section 11.1)
conclusive in favour of the Indenture Trustee and Rental ULC if made in the
manner provided in this Section 1.4.

 
(b)  
The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness to such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership, on behalf of such
corporation or partnership, such certificate or affidavit shall also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the Person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
reasonably sufficient.

 
(c)  
(i)           The ownership of Notes shall be proved by the Note Register.

 
(ii)  
If Rental ULC shall solicit from the Holders any Action, Rental ULC may, at its
option, by a Rental ULC Certificate, fix in advance a record date for the
determination of Holders entitled to give such Action, but Rental ULC shall have
no obligation to do so. If Rental ULC does not so fix a record date, such record
date shall be the later of thirty (30) days before the first solicitation of
such Action or the date of the most recent list of Noteholders furnished to the
Indenture Trustee pursuant to Section 12.1 before such solicitation.  Such
Action may be given before or after the record date, but only the Holders of
record at the close of business on the record date shall be deemed to be Holders
for the purposes of determining whether Holders of the requisite proportion of
Notes Outstanding have authorized or agreed or consented to such Action, and for
that purpose the Notes Outstanding shall be computed as of the record date;
provided that no such authorization, agreement or consent by the Holders on the
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than six months after the record
date.

 
 
-24-

--------------------------------------------------------------------------------

 
(d)  
Any request, demand, authorization, direction, notice, consent, waiver or other
action by the Holder of any Note shall bind the Holder of every Note issued upon
the transfer thereof or in exchange therefor or in lieu thereof, in respect of
anything done or suffered to be done by the Indenture Trustee or Rental ULC in
reliance thereon whether or not notation of such Action is made upon such Note.

 
1.5  
Notices, etc., to Indenture Trustee and Rental ULC

 
Any action of Noteholders or other document provided or permitted by this
Indenture to be made upon, given or furnished to, or filed with:
 
(a)  
the Indenture Trustee by any Noteholder or by Rental ULC shall be sufficient for
every purpose hereunder if made, given, furnished or filed in writing to or with
the Indenture Trustee at its Corporate Trust Office, or

 
(b)  
Rental ULC by the Indenture Trustee or by any Noteholder shall be sufficient for
every purpose hereunder if in writing and mailed, first-class postage prepaid,
to Rental ULC addressed to WTH Car Rental ULC at 1 Convair Drive East,
Etobicoke, ON, M9W 6Z9 Attention: Controller.

 
1.6  
Notices to Noteholders; Waiver

 
(a)  
Where this Indenture, any Indenture Supplement or any Note provides for notice
to Noteholders of any event, such notice shall be sufficiently given (unless
otherwise herein, in such Indenture Supplement or in such Note expressly
provided) if in writing and mailed, first-class postage prepaid, sent by
facsimile, sent by electronic transmission or personally delivered to each
Noteholder affected by such event, at such Noteholder’s address as it appears in
the Note Register, not later than the latest date, and not earlier than the
earliest date, prescribed for the giving of such notice. In any case where
notice to Noteholders is given by mail, facsimile, electronic transmission or
delivery neither the failure to mail, send by facsimile, electronic transmission
or deliver such notice, nor any defect in any notice so mailed, sent by
facsimile, electronic transmission or delivery to any particular Noteholders
shall affect the sufficiency of such notice with respect to other Noteholders
and any notice that is mailed, sent by facsimile, electronic transmission or
delivered in the manner herein provided shall conclusively have been presumed to
have been duly given.

 
Where this Indenture, any Indenture Supplement or any Note provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event, and such waiver shall be
the equivalent of such notice. Waivers of notice by Noteholders shall be filed
with the Indenture Trustee, but such filing shall not be a condition precedent
to the validity of any action taken in reliance upon such waiver.
 
(b)  
In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or otherwise, it shall be impractical to mail notice of
any event to a Noteholder when such notice is required to be given pursuant to
any provision of this Indenture, then any method of notification as shall be
reasonably satisfactory to the Indenture Trustee and Rental ULC shall be deemed
to be a sufficient giving of such notice.

 
 
-25-

--------------------------------------------------------------------------------

 
(c)  
With respect to any Class of Notes, the applicable Indenture Supplement or any
Note Purchase Agreement may specify different or additional means of giving
notice to the Holders of the Notes of such Class.

 
(d)  
Where this Indenture provides for notice to any Rating Agency, failure to give
such notice shall not affect any other rights or obligations created hereunder.

 
1.7  
Effect of Headings and Table of Contents

 
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
 
1.8  
Successors and Assigns

 
All covenants and agreements in this Indenture by Rental ULC shall bind Rental
ULC and its successors and assigns, whether so expressed or not. All covenants
and agreements of the Indenture Trustee in this Indenture shall bind the
successors, co-trustees and agents of the Indenture Trustee.
 
1.9  
Separability

 
In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
1.10  
Benefits of Indenture

 
Nothing in this Indenture or in any Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, any Paying
Agent, the Note Registrar, the Hedge Counterparties and the Holders of Notes (or
such of them as may be affected thereby), any benefit or any legal or equitable
right, remedy or claim under this Indenture.
 
1.11  
Governing Law

 
This Indenture shall be construed in accordance with and governed by the laws of
the Province of Ontario and the federal laws of Canada applicable therein,
without reference to its conflict of law provisions and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.
 
1.12  
Counterparts

 
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
 
-26-

--------------------------------------------------------------------------------

 
ARTICLE 2
NOTE FORMS
 
2.1  
Forms Generally

 
The Notes shall have such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture or the
applicable Indenture Supplement or Note Purchase Agreement and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be required to comply with Applicable Laws
or with the rules of any securities exchange, or as may, consistently herewith,
be determined by Rental ULC, as evidenced by Rental ULC’s execution of such
Notes. Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.
 
The definitive Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods (with or without steel engraved
borders) or may be produced in any other manner, all as determined by Rental
ULC, as evidenced by Rental ULC’s execution of such Notes, subject, with respect
to the Notes of any Series or Class, to the rules of any securities exchange on
which such Notes are listed.
 
2.2  
Forms of Notes

 
Each Note shall be in one of the forms approved from time to time by or pursuant
to an Indenture Supplement.  Before the delivery of a Note to the Indenture
Trustee for authentication in any form approved by or pursuant to a Rental ULC
Certificate, Rental ULC shall deliver to the Indenture Trustee the Rental ULC
Certificate by or pursuant to which such form of Note has been approved, which
Rental ULC Certificate shall have attached thereto a true and correct copy of
the form of Note which has been approved thereby.  Any form of Note approved by
or pursuant to a Rental ULC Certificate must be acceptable as to form to the
Indenture Trustee, such acceptance to be evidenced by the Indenture Trustee’s
authentication of Notes in that form or a certificate signed by an Indenture
Trustee Authorized Officer and delivered to Rental ULC.
 
2.3  
Form of Indenture Trustee’s Certificate of Authentication

 
The form of Indenture Trustee’s Certificate of Authentication for any Note
issued pursuant to this Indenture shall be substantially as follows:
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Notes of the Series or Class designated therein referred to
in the within-mentioned Indenture.

 

   
By:
BNY TRUST COMPANY OF CANADA, as Indenture Trustee
 
 
       
Name:
Title:
 
 


   
Dated:
   



 
-27-

--------------------------------------------------------------------------------

 
2.4  
Notes Issuable in the Form of a Global Note

 
(a)  
If Rental ULC establishes pursuant to Sections 2.2 and 3.1 that the Notes of a
particular Series or Class are to be issued in whole or in part in the form of
one or more Global Notes, then Rental ULC shall execute and the Indenture
Trustee or its agent shall, in accordance with Section 3.3 and the Rental ULC
Certificate delivered to the Indenture Trustee or its agent thereunder,
authenticate and deliver, such Global Note or Notes, which, unless otherwise
provided in the applicable Indenture Supplement (i) shall represent, and shall
be denominated in an amount equal to the aggregate Stated Principal Amount (or
in the case of Discount Notes, the aggregate Stated Principal Amount at the
Scheduled Final Payment Date of such Notes) of the Outstanding Notes of such
Series or Class to be represented by such Global Note or Notes, or such portion
thereof as Rental ULC shall specify in a Rental ULC Certificate; (ii) shall be
registered in the Note Register in the name of the Depository for such Global
Note or Notes or its nominee; (iii) shall be delivered by the Indenture Trustee
or its agent to the Depository or pursuant to the Depository’s instruction; (iv)
if applicable, shall bear a legend substantially to the following effect:
“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF CDS
CLEARING AND DEPOSITORY SERVICES INC. (“CDS”) TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IN
RESPECT THEREOF IS REGISTERED IN THE NAME OF CDS, OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF CDS (AND ANY PAYMENT IS MADE TO CDS
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF CDS),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CDS, HAS AN INTEREST
HEREIN.”; and (v) may bear such other legend as Rental ULC, upon advice of
counsel, deems to be applicable.

 
(b)  
Notwithstanding any other provisions of this Section 2.4 or of Section 3.5, and
subject to the provisions of paragraph (c) below, unless the terms of a Global
Note or the applicable Indenture Supplement expressly permit such Global Note to
be exchanged in whole or in part for individual Notes, a Global Note may be
transferred, in whole but not in part and in the manner provided in Section 3.5,
only to a nominee of the Depository for such Global Note, or to the Depository,
or a successor Depository for such Global Note selected or approved by Rental
ULC, or to a nominee of such successor Depository.

 
 
-28-

--------------------------------------------------------------------------------

 
(c)  
With respect to Notes issued within Canada, unless otherwise specified in the
applicable Indenture Supplement, or with respect to Notes issued outside Canada,
if specified in the applicable Indenture Supplement:

 
(i)  
If at any time the Depository for a Global Note notifies Rental ULC that it is
unwilling or unable to continue as Depository for such Global Note or if at any
time the Depository for the Notes for such Series or Class ceases to be a
clearing agency registered under the Securities Act (Ontario), or other
applicable statute or regulation, Rental ULC shall appoint a successor
Depository with respect to such Global Note. If a successor Depository for such
Global Note is not appointed by Rental ULC within ninety (90) days after Rental
ULC receives such notice or becomes aware of such ineligibility, Rental ULC
shall execute, and the Indenture Trustee or its agent, upon receipt of a Rental
ULC Certificate requesting the authentication and delivery of individual Notes
of such Series or Class in exchange for such Global Note, shall authenticate and
deliver, individual Notes of such Series or Class of like tenor and terms in an
aggregate Stated Principal Amount equal to the Stated Principal Amount of the
Global Note in exchange for such Global Note.

 
(ii)  
Rental ULC may at any time and in its sole discretion determine that the Notes
of any Series or Class or portion thereof issued or issuable in the form of one
or more Global Notes shall no longer be represented by such Global Note or
Notes. In such event Rental ULC shall execute, and the Indenture Trustee, upon
receipt of a Rental ULC Certificate for the authentication and delivery of
individual Notes of such Series or Class in exchange in whole or in part for
such Global Note, shall authenticate and deliver individual Notes of such Series
or Class of like tenor and terms in definitive form in an aggregate Stated
Principal Amount equal to the Stated Principal Amount of such Global Note or
Notes representing such Series or Class or portion thereof in exchange for such
Global Note or Notes.

 
(iii)  
If specified by Rental ULC pursuant to Sections 2.2 and 3.1 with respect to
Notes issued or issuable in the form of a Global Note, the Depository for such
Global Note may surrender such Global Note in exchange in whole or in part for
individual Notes of such Series or Class of like tenor and terms in definitive
form on such terms as are acceptable to Rental ULC and such Depository.
Thereupon Rental ULC shall execute, and the Indenture Trustee or its agent shall
authenticate and deliver, without service charge (A) to each Person specified by
such Depository a new Note or Notes of the same Series or Class of like tenor
and terms and of any authorized denomination as requested by such Person in
aggregate Stated Principal Amount equal to and in exchange for such Person’s
beneficial interest in the Global Note; and (B) to such Depository a new Global
Note of like tenor and terms and in an authorized denomination equal to the
difference, if any, between the Stated Principal Amount of the surrendered
Global Note and the aggregate Stated Principal Amount of Notes delivered to the
Holders thereof.

 
 
-29-

--------------------------------------------------------------------------------

 
(iv)  
If any Event of Default has occurred with respect to such Global Notes, and
Holders of Notes evidencing not less than 50% of the unpaid Outstanding
Principal Amount of the Global Notes of that Class advise the Indenture Trustee
and the Depository that a Global Note is no longer in the best interest of the
Noteholders, the Holders of Global Notes of that Class may exchange such Notes
for individual Notes.

 
(v)  
In any exchange provided for in any of the preceding paragraphs, Rental ULC
shall execute and the Indenture Trustee or its agent shall authenticate and
deliver individual Notes in definitive registered form in authorized
denominations. Upon the exchange of the entire Stated Principal Amount of a
Global Note for individual Notes, such Global Note shall be cancelled by the
Indenture Trustee or its agent.  Except as provided in the preceding paragraphs,
Notes issued in exchange for a Global Note pursuant to this Section 2.4 shall be
registered in such names and in such authorized denominations as the Depository
for such Global Note, pursuant to instructions from its direct or indirect
participants or otherwise, shall instruct the Indenture Trustee or the Note
Registrar in writing.  The Indenture Trustee or the Note Registrar shall deliver
such Notes to the Persons in whose names such Notes are so registered.

 
2.5  
Temporary Global Notes and Permanent Global Notes

 
If specified in the applicable Indenture Supplement for any Series or Class, all
or any portion of a Global Note may initially be issued in the form of a single
temporary Global Note (the “Temporary Global Note”), without interest coupons,
in the denomination of the entire aggregate principal amount of such Series or
Class and substantially in the form set forth in the exhibit with respect
thereto attached to the applicable Indenture Supplement.  The Temporary Global
Note shall be authenticated by the Indenture Trustee upon the same conditions,
in substantially the same manner and with the same effect as the Notes in
definitive form.  The Temporary Global Note may be exchanged as described in the
applicable Indenture Supplement for permanent Global Notes (the “Permanent
Global Notes”).
 
2.6  
Beneficial Ownership of Global Notes

 
Until definitive Notes have been issued to the applicable Noteholders pursuant
to Section 2.4 or as otherwise specified in any applicable Indenture Supplement,
 
(a)  
Rental ULC and the Indenture Trustee may deal with the applicable Depository and
the Depository’s participants for all purposes (including the making of
distributions) as the authorized representatives of the respective Note Owners;
and

 
(b)  
the rights of the respective Note Owners shall be exercised only through the
applicable Depository and the Depository’s participants and shall be limited to
those established by law and agreements between such Note Owners and the
Depository and/or the Depository’s participants. Pursuant to the operating rules
of the applicable Depository, unless and until Notes in definitive form are
issued pursuant to Section 2.4, the Depository shall make book-entry transfers
among the Depository’s participants and receive and transmit distributions of
principal and interest on the related Notes to such Depository’s participants.

 
 
-30-

--------------------------------------------------------------------------------

 
For purposes of any provision of this Indenture requiring or permitting actions
with the consent of, or at the direction of, Noteholders evidencing a specified
percentage of the aggregate unpaid principal amount of Outstanding Notes, such
direction or consent may be given by Note Owners (acting through the Depository
and the Depository’s participants) owning interests in Notes evidencing the
requisite percentage of principal amount of Notes.
 
2.7  
Notices to Depository

 
Whenever any notice or other communication is required to be given to
Noteholders with respect to which book-entry Notes have been issued, unless and
until Notes in definitive form shall have been issued to the related Note
Owners, the Indenture Trustee shall give all such notices and communications to
the applicable Depository.
 
ARTICLE 3
THE NOTES
 
3.1  
General Title; General Limitations; Issuable in Series; Terms of a Series or
Class

 
(a)  
The aggregate Stated Principal Amount of Notes which may be authenticated and
delivered and Outstanding under this Indenture is not limited.

 
(b)  
The Notes may be issued in one or more Series or Classes up to an aggregate
Stated Principal Amount of Notes of such Series or Class as from time to time
may be authorized by Rental ULC hereunder and under the related Indenture
Supplements. All Notes of each Series or Class under this Indenture shall in all
respects be equally and rateably entitled to the benefits hereof with respect to
such Series or Class without preference, priority or distinction, except as
specified herein and in the applicable Indenture Supplement for such Series or
Class.

 
(c)  
Each Note issued must be part of a Series or Class of Notes for purposes of
allocations pursuant to Article 6.  A Series of Notes is created pursuant to an
Indenture Supplement. A Class of Notes of that Series is created pursuant to
such Indenture Supplement.

 
(d)  
Each Series of Notes may, but need not be, subdivided into multiple Classes.
Unless the context otherwise requires, references herein to a Class of Notes
include a Series of Notes that has not been subdivided into multiple Classes.
Notes belonging to a Class in any Series may be entitled to specified payment
priorities over other Classes of Notes in that Series.

 
(e)  
There shall also be established in or pursuant to an Indenture Supplement or
terms document related to the applicable Indenture Supplement before the initial
issuance of Notes of each such Series or Class, the principal terms (“Principal
Terms”) of each Series and Class of Notes to be created.  The Principal Terms of
a Series or Class may include:

 
 
-31-

--------------------------------------------------------------------------------

 
(i)  
the Series designation;

 
(ii)  
the Stated Principal Amount of the Notes;

 
(iii)  
whether such Notes are of a particular Class of Notes;

 
(iv)  
the currency or currencies in which such Notes shall be denominated and in which
payments of principal of, and interest on, such Notes shall or may be payable;

 
(v)  
if the principal of or interest, if any, on such Notes are to be payable, at the
election of Rental ULC or a Holder thereof, in a currency or currencies other
than that in which the Notes are stated to be payable, the period or periods
within which, and the terms and conditions upon which, such election may be
made;

 
(vi)  
if the amount of payments of principal or interest, if any, on such Notes may be
determined with reference to an index based on (A) a currency or currencies
other than that in which the Notes are stated to be payable; (B) changes in the
prices of one or more other securities or groups or indexes of securities; or
(C) changes in the prices of one or more commodities or groups or indexes of
commodities, or any combination of the foregoing, the manner in which such
amounts shall be determined;

 
(vii)  
the price or prices at which the Notes shall be issued;

 
(viii)  
the times at which such Notes may, pursuant to any optional or mandatory
redemption provisions, be redeemed, and the other terms and provisions of any
such redemption provisions;

 
(ix)  
the rate per annum at which such Notes shall bear interest, if any, or the
formula or index on which such rate shall be determined, including all relevant
definitions, and the date from which interest shall accrue;

 
(x)  
each Interest Payment Date, Principal Payment Date, Scheduled Final Payment Date
and Series Final Maturity Date and Place of Payment for such Notes;

 
(xi)  
the Initial Principal Amount of such Notes, and the means for calculating the
Outstanding Principal Amount of such Notes;

 
(xii)  
whether or not application shall be made to list such Notes on any securities
exchange;

 
(xiii)  
any Events of Default or Early Amortization Events with respect to such Notes,
if not set forth herein, and any additions, deletions or other changes to the
Events of Default set forth herein that shall be applicable to such Notes
(including a provision making any Event of Default set forth herein inapplicable
to the Notes of that Series or Class);

 
 
-32-

--------------------------------------------------------------------------------

 
(xiv)  
if such Notes shall be issued in whole or in part in the form of a Global Note
or Global Notes, the terms and conditions (other than or in addition to those
specified in Section 2.4), if any, upon which such Global Note or Global Notes
may be exchanged in whole or in part for other individual Notes; and the
Depository for such Global Note or Global Notes (if other than the Depository
specified in Section 1.1);

 
(xv)  
whether such Notes are to be issued with or without coupons or both;

 
(xvi)  
the subordination of such Notes to any other indebtedness of Rental ULC,
including without limitation, the Notes of any other Series or Class;

 
(xvii)  
the Record Date for any Payment Date of such Notes, if different from the last
day of the month before the related Payment Date; and

 
(xviii)  
any other terms of such Notes which shall not be inconsistent with the
provisions of this Indenture;

 
all upon such terms as may be determined in or pursuant to an Indenture
Supplement with respect to such Series or Class.
 
(f)  
The form of the Notes of each Series or Class shall be established pursuant to
the provisions of this Indenture and the related Indenture Supplement creating
such Series or Class. The Notes of each Series or Class shall be distinguished
from the Notes of each other Series or Class in such manner, reasonably
satisfactory to the Indenture Trustee, as Rental ULC may determine.

 
(g)  
Unless otherwise provided with respect to Notes of a particular Series or Class,
the Notes of any particular Series or Class shall be issued in registered form,
without coupons.

 
(h)  
Any terms or provisions in respect of the Notes of any Series or Class issued
under this Indenture may be determined pursuant to this Section by providing in
the applicable Indenture Supplement for the method by which such terms or
provisions shall be determined.

 
(i)  
The Notes of each Series or Class may have such Scheduled Final Payment Date or
Dates or Series Final Maturity Date or Dates, be issuable at such premium over
or discount from their face value, bear interest at such rate or rates (which
may be fixed or floating), from such date or dates, payable in such instalments
and on such dates and at such place or places to the Holders of Notes registered
as such on such Record Dates, or may bear no interest, and have such terms, all
as shall be provided for in or pursuant to the applicable Indenture Supplement.

 
 
-33-

--------------------------------------------------------------------------------

 
3.2  
Denominations

 
The Notes of each Class shall be issuable in such denominations and currency as
shall be provided in the provisions of this Indenture or in or pursuant to the
applicable Indenture Supplement. In the absence of any such provisions with
respect to the Notes of any Class, the Notes of that Class may be issued in any
denominations.
 
3.3  
Execution, Authentication, Delivery and Dating

 
(a)  
The Notes shall be executed on behalf of Rental ULC by an Authorized Officer of
Rental ULC.  The signature of any Authorized Officer of Rental ULC on the Notes
may be manual or facsimile.

 
(b)  
Notes bearing the manual or facsimile signatures of individuals who were at any
time Authorized Officers of Rental ULC shall bind Rental ULC, notwithstanding
that such individuals or any of them have ceased to hold such offices before the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

 
(c)  
At any time and from time to time after the execution and delivery of this
Indenture, Rental ULC may deliver Notes executed by Rental ULC to the Indenture
Trustee for authentication; and the Indenture Trustee shall, upon request by a
Rental ULC Certificate, authenticate and, deliver or retain as custodian for the
Depository, such Notes as in this Indenture provided and not otherwise.

 
(d)  
Before any such authentication and delivery, the Indenture Trustee shall be
entitled to receive, in addition to any Rental ULC Certificate and Opinion of
Counsel required to be furnished to the Indenture Trustee pursuant to Section
1.2, the Rental ULC Certificate and any other opinion or certificate relating to
the issuance of the Series or Class of Notes required to be furnished pursuant
to Section 2.2 or Section 3.10.

 
(e)  
The Indenture Trustee shall not be required to authenticate such Notes if the
issue thereof shall adversely affect the Indenture Trustee’s own rights, duties
or immunities under the Notes and this Indenture.

 
(f)  
Unless otherwise provided in the form of Note for any Series or Class, all Notes
shall be dated the date of their authentication.

 
(g)  
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Indenture Trustee by manual signature of an authorized signatory, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.

 
 
-34-

--------------------------------------------------------------------------------

 
3.4  
Temporary Notes

 
(a)  
Pending the preparation of definitive Notes of any Class, Rental ULC may
execute, and, upon receipt of the documents required by Section 3.3, together
with a Rental ULC Certificate, the Indenture Trustee shall authenticate and
deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as Rental ULC may determine, as evidenced by Rental ULC’s execution
of such Notes.

 
(b)  
If temporary Notes of any Class are issued, Rental ULC shall cause definitive
Notes of such Class to be prepared without unreasonable delay.  After the
preparation of definitive Notes, the temporary Notes of such Class shall be
exchangeable for definitive Notes of such Class upon surrender of the temporary
Notes of such Class at the office or agency of Rental ULC in a Place of Payment,
without charge to the Holder; and upon surrender for cancellation of any one or
more temporary Notes Rental ULC shall execute and the Indenture Trustee shall
authenticate and deliver in exchange therefor a like Stated Principal Amount of
definitive Notes of such Class of authorized denominations and of like tenor and
terms.  Until so exchanged the temporary Notes of such Class shall in all
respects be entitled to the same benefits under this Indenture as definitive
Notes of such Class.

 
3.5  
Registration, Transfer and Exchange

 
(a)  
Rental ULC shall keep or cause to be kept a register (herein sometimes referred
to as the “Note Register”) in which, subject to such reasonable regulations as
it may prescribe, Rental ULC shall provide for the registration of Notes, or of
Notes of a particular Class, and for transfers of Notes or of Notes of such
Class.  Any such register shall be in written form or in any other form capable
of being converted into written form within a reasonable time. At all reasonable
times the information contained in such register or registers shall be available
for inspection by the Indenture Trustee or any Noteholder at the office or
agency in each Place of Payment as designated by Rental ULC.

 
(b)  
Subject to Section 2.4, upon surrender for transfer of any Note of any Class at
the office or agency of Rental ULC in a Place of Payment, Rental ULC shall
execute, and, upon receipt of such surrendered note, the Indenture Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of such Class of any authorized
denominations, of a like aggregate Stated Principal Amount, Scheduled Final
Payment Date and Series Final Maturity Date and of like terms.

 
(c)  
Subject to Section 2.4, at the option of the Holder, Notes of any Class may be
exchanged for other Notes of such Class of any authorized denominations, of a
like aggregate Stated Principal Amount, Scheduled Final Payment Date and Series
Final Maturity Date and of like terms, upon surrender of the Notes to be
exchanged at such office or agency.  Whenever any Notes are so surrendered for
exchange, Rental ULC shall execute, and the Indenture Trustee shall authenticate
and deliver the Notes which the Noteholders making the exchange are entitled to
receive.

 
 
-35-

--------------------------------------------------------------------------------

 
(d)  
All Notes issued upon any transfer or exchange of Notes shall be the valid and
legally binding obligations of Rental ULC, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such transfer or exchange.

 
(e)  
Every Note presented or surrendered for transfer or exchange shall (if so
required by Rental ULC or the Indenture Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to Rental
ULC and the Note Registrar duly executed, by the Holder thereof or his attorney
duly authorized in writing.

 
(f)  
Unless otherwise provided in the Note to be transferred or exchanged, no service
charge shall be made on any Noteholder for any transfer or exchange of Notes,
but Rental ULC may (unless otherwise provided in such Note) require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any transfer or exchange of Notes, other than exchanges
pursuant to Section 3.4 or Section 13.5 not involving any transfer.

 
(g)  
None of Rental ULC, the Indenture Trustee, any agent of the Indenture Trustee,
any Paying Agent or the Note Registrar shall have any responsibility or
liability for any aspect of the records relating to or payments made on account
of beneficial ownership interests of a Global Note or for maintaining,
supervising or reviewing any records relating to such beneficial ownership
interests.

 
(h)  
Rental ULC initially appoints the Indenture Trustee to act as Note Registrar for
the Notes on its behalf. Rental ULC may at any time and from time to time
authorize any Person to act as Note Registrar in place of the Indenture Trustee
with respect to any Class of Notes issued under this Indenture.

 
3.6  
Mutilated, Destroyed, Lost and Stolen Notes

 
(a)  
If (i) any mutilated Note is surrendered to the Indenture Trustee, or Rental ULC
and the Indenture Trustee receive evidence to its satisfaction of the
destruction, loss or theft of any Note; and (ii) there is delivered to Rental
ULC and the Indenture Trustee such security or indemnity as may be required by
them to save each of them harmless, then Rental ULC shall execute and upon its
request the Indenture Trustee shall authenticate and deliver, in exchange for or
in lieu of any such mutilated, destroyed, lost or stolen Note, a new Note of
like tenor, Series or Class, Scheduled Final Payment Date, Series Final Maturity
Date and Stated Principal Amount, bearing a number not contemporaneously
Outstanding.

 
(b)  
In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, Rental ULC in its discretion may, instead of
issuing a new Note, pay such Note.

 
 
-36-

--------------------------------------------------------------------------------

 
(c)  
Upon the issuance of any new Note under this Section 3.6, Rental ULC may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Indenture Trustee) connected therewith.

 
(d)  
Every new Note issued pursuant to this Section 3.6 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of Rental ULC, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Series or Class duly issued hereunder.

 
(e)  
The provisions of this Section 3.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 
3.7  
Payment of Interest; Interest Rights Preserved

 
(a)  
Unless otherwise provided with respect to such Note pursuant to Section 3.1,
interest payable on any Note shall be paid to the Person in whose name that Note
(or one or more Predecessor Notes) is registered at the close of business on the
most recent Record Date.

 
(b)  
Subject to clause (a), each Note delivered under this Indenture upon transfer of
or in exchange for or in lieu of any other Note shall carry the rights to
interest accrued or principal accreted and unpaid, and to accrue or accrete,
which were carried by such other Note.

 
3.8  
Persons Deemed Owners

 
Rental ULC, the Indenture Trustee and any agent of Rental ULC or the Indenture
Trustee may treat the Person who is proved to be the owner of such Note pursuant
to Section 1.4(c) as the owner of such Note for the purpose of receiving payment
of principal of and (subject to Section 3.7) interest on such Note and for all
other purposes whatsoever, whether or not such Note be overdue, and neither
Rental ULC, the Indenture Trustee nor any agent of Rental ULC or the Indenture
Trustee shall be affected by notice to the contrary.
 
3.9  
Cancellation

 
All Notes surrendered for payment, redemption, transfer, conversion or exchange
shall, if surrendered to any Person other than the Indenture Trustee, be
delivered to the Indenture Trustee and, if not already cancelled, shall be
promptly cancelled by it. Rental ULC may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which Rental ULC may have acquired in any manner whatsoever, and all
Notes so delivered shall be promptly cancelled by the Indenture Trustee. No Note
shall be authenticated in lieu of or in exchange for any Notes cancelled as
provided in this Section, except as expressly permitted by this Indenture. The
Indenture Trustee shall dispose of all cancelled Notes in accordance with its
customary procedures and shall deliver a certificate of such disposition to
Rental ULC.
 
 
-37-

--------------------------------------------------------------------------------

 
3.10  
New Issuances of Notes

 
(a)  
Rental ULC may issue new Notes of any Series or Class, so long as the following
conditions precedent are satisfied:

 
(i)  
on or before the tenth Business Day before the date that the new issuance is to
occur (other than with respect to any Series of Notes to be issued on the date
of execution of this Indenture), Rental ULC gives the Indenture Trustee and the
Rating Agencies written notice of the issuance;

 
(ii)  
on or prior to the date that the new issuance is to occur, Rental ULC delivers
to the Indenture Trustee and each Rating Agency a Rental ULC Certificate to the
effect that:

 
(A)  
all instruments furnished to the Indenture Trustee conform to the requirements
of this Indenture and constitute sufficient authority hereunder for the
Indenture Trustee to authenticate and deliver such Notes;

 
(B)  
the form and terms of such Notes have been established in conformity with the
provisions of this Indenture;

 
(C)  
no Early Amortization Event will occur with respect to any Outstanding Series as
a consequence of such new issuance; and

 
(D)  
all Applicable Laws and requirements with respect to the execution and delivery
by Rental ULC of such Notes have been complied with, Rental ULC has the power
and authority to issue such Notes and such Notes have been duly authorized and
delivered by Rental ULC and, assuming due authentication and delivery by the
Indenture Trustee, constitute legal, valid and binding obligations of Rental ULC
enforceable in accordance with their terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws and legal principles affecting creditors’ rights generally from time
to time in effect and to general equitable principles, whether applied in an
action at law or in equity) and entitled to the benefits of this Indenture,
equally and rateably with all other Notes, if any, of such Series or Class
Outstanding, subject to the terms of this Indenture and each Indenture
Supplement.

 
(iii)  
on or before the date that the new issuance is to occur, Rental ULC shall have
delivered to the Indenture Trustee an Indenture Supplement and, if applicable,
the Rental ULC Certificate or terms document relating to the applicable Series,
Class or Classes of Notes;

 
(iv)  
in the case of Notes denominated in a Foreign Currency, Rental ULC shall have
appointed one or more Paying Agents in the appropriate countries;

 
 
-38-

--------------------------------------------------------------------------------

 
(v)  
the Rating Agency Condition for each Outstanding Series and Class of Notes shall
be satisfied with respect to such issuance;

 
(vi)  
the conditions specified herein are satisfied; and

 
(vii)  
any other conditions specified in the applicable Indenture Supplement and in the
Indenture Supplement for any Outstanding Series are satisfied;

 
(b)  
Rental ULC and the Indenture Trustee shall not be required to obtain the consent
of any Noteholder of any Outstanding Series or Class to issue any additional
Notes of any Series or Class.

 
(c)  
There are no restrictions on the timing or amount of any additional issuance of
Notes of an Outstanding Class of a multiple issuance Series, so long as the
conditions described in paragraph (a) are met.  As of the date of any additional
issuance of Notes of an Outstanding Class of Notes, the Stated Principal Amount
and Outstanding Principal Amount of that Class shall be increased to reflect the
principal amount of the additional Notes.

 
When issued, the additional Notes of a Class shall be identical in all respects
to the other Outstanding Notes of that Class and shall be equally and rateably
entitled to the benefits of the Indenture and the related Indenture Supplement
as the other Outstanding Notes of that Class without preference, priority or
distinction.
 
3.11  
Money for Note Payments to be Held in Trust

 
(a)  
The Paying Agent, on behalf of the Indenture Trustee, shall make distributions
to Noteholders from the applicable accounts pursuant to the provisions of the
Indenture Supplements and shall report the amounts of such distributions to the
Indenture Trustee. Any Paying Agent shall have the revocable power to withdraw
funds from the applicable accounts for the purpose of making the distributions
referred to above. The Indenture Trustee may revoke such power and remove the
Paying Agent if the Indenture Trustee determines in its sole discretion that the
Paying Agent has failed to perform its obligations under this Indenture or any
Indenture Supplement in any material respect. The Paying Agent upon removal
shall return all funds in its possession to the Indenture Trustee.

 
(b)  
Rental ULC shall cause each Paying Agent (other than the Indenture Trustee) for
any Series or Class of Notes to execute and deliver to the Indenture Trustee an
instrument in which such Paying Agent shall agree with the Indenture Trustee
(and if the Indenture Trustee acts as Paying Agent, it so agrees), subject to
the provisions of this Section 3.11, that such Paying Agent shall:

 
(i)  
hold all sums held by it for the payment of principal of or interest on Notes of
such Series or Class in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided;

 
 
-39-

--------------------------------------------------------------------------------

 
(ii)  
if such Paying Agent is not the Indenture Trustee, give the Indenture Trustee
notice of any default by Rental ULC in the making of any such payment of
principal or interest on the Notes of such Series or Class;

 
(iii)  
if such Paying Agent is not the Indenture Trustee, at any time during the
continuance of any such default, upon the written request of the Indenture
Trustee, forthwith pay to the Indenture Trustee all sums so held in trust by
such Paying Agent;

 
(iv)  
immediately resign as a Paying Agent and, if such Paying Agent is not the
Indenture Trustee, forthwith pay to the Indenture Trustee all sums held by it in
trust for the payment of Notes if at any time it ceases to meet the standards
described in this Section 3.11 required to be met by a Paying Agent at the time
of its appointment; and

 
(v)  
comply with all requirements of the Income Tax Act with respect to the
withholding from any payments made by it on any Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.

 
(c)  
Rental ULC may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture with respect to any Series or Class of Notes or for
any other purpose, pay, or by a Rental ULC Certificate direct any Paying Agent
to pay, to the Indenture Trustee all sums held in trust by Rental ULC or such
Paying Agent in respect of each and every Series or Class of Notes as to which
it seeks to discharge this Indenture or, if for any other purpose, all sums so
held in trust by Rental ULC in respect of all Notes, such sums to be held by the
Indenture Trustee upon the same trusts as those upon which such sums were held
by Rental ULC or such Paying Agent; and, upon such payment by any Paying Agent
to the Indenture Trustee, such Paying Agent shall be released from all further
liability with respect to such money.

 
(d)  
Any money deposited with the Indenture Trustee or any Paying Agent, or then held
by Rental ULC, in trust for the payment of the principal of or interest on any
Note of any Series or Class and remaining unclaimed for two years after such
principal or interest has become due and payable shall be paid to Rental ULC
upon request in a Rental ULC Certificate, or (if then held by Rental ULC) shall
be discharged from such trust; and the Holder of such Note shall thereafter, as
an unsecured general creditor, look only to Rental ULC for payment thereof, and
all liability of the Indenture Trustee or such Paying Agent with respect to such
trust money, and all liability of Rental ULC as trustee thereof, shall thereupon
cease. The Indenture Trustee or such Paying Agent, before being required to make
any such repayment, may at the expense of Rental ULC give notice to the Holders
of the Notes as to which the money to be repaid was held in trust, as provided
in Section 1.6, a notice that such funds remain unclaimed and that, after a date
specified in the notice, which shall not be less than thirty (30) days from the
date on which the notice was delivered to the Holders of the Notes as to which
the money to be repaid was held in trust, any unclaimed balance of such funds
then remaining shall be paid to Rental ULC free of the trust formerly impressed
upon it.

 
 
-40-

--------------------------------------------------------------------------------

 
(e)  
Rental ULC initially authorizes the Indenture Trustee to act as Paying Agent for
the Notes on its behalf. Rental ULC may at any time and from time to time
authorize one or more Persons (including the Indenture Trustee) to act as Paying
Agent in addition to or in place of the Indenture Trustee with respect to any
Series or Class of Notes issued under this Indenture.

 
(f)  
Each Paying Agent shall at all times have, or be a wholly owned subsidiary of a
corporation which has, a combined capital and surplus of at least $50,000,000
and be subject to supervision or examination by the Office of the Superintendent
of Financial Institutions (Canada) or be regulated by or subject to the
supervision or examination of a governmental authority of a nation that is
member of the Organization for Economic Co-operation and Development. If such
Paying Agent publishes reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 3.11, the combined capital and surplus of such
Paying Agent shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition as so published.

 
3.12  
Interest Act (Canada)

 
For the purposes of the Interest Act (Canada), each yearly rate of interest in
respect of which interest is calculated on any basis other than a full calendar
year is equivalent to such rate of interest multiplied by a fraction the
numerator of which is the actual number of days in the calendar year in which
such yearly rate of interest is applicable or to be ascertained and the
denominator of which is the number of days comprising such other basis.
 
ARTICLE 4
SECURITY AND COLLATERAL
 
4.1  
Rental ULC Security

 
(a)  
Rental ULC grants to the Indenture Trustee for the benefit and security of the
Noteholders, each Hedge Counterparty and the Indenture Trustee, in its
individual capacity (each, a “Secured Party” and, collectively, the “Secured
Parties”) a security interest in all of its right, title and interest, whether
now owned or hereafter acquired in and to all of its property and undertaking
(the “Collateral”), including all of Rental ULC’s:

 
(i)  
present and after-acquired personal property;

 
(ii)  
inventory including goods held for sale, lease or resale (including all Rental
ULC Vehicles), goods furnished or to be furnished to third parties under
contracts of lease, consignment or service, goods which are raw materials or
work in process, goods used in or procured for packing and materials used or
consumed in the business of Rental ULC;

 
 
-41-

--------------------------------------------------------------------------------

 
(iii)  
equipment, machinery, furniture, fixtures, plant, vehicles and other goods of
every kind and description and all licences and other rights and all related
records, files, charts, plans, drawings, specifications, manuals and documents;

 
(iv)  
accounts due or accruing (other than any amounts due or accruing to Rental ULC
under any Inter-Company Loans made in compliance with the Transaction
Documents), including the Rental ULC Accounts, Vehicle Receivables, Proceeds of
Disposition, and any amounts owing to Rental ULC under any Repurchase Agreement,
or the Master Vehicle Lease Agreement, and all related agreements, books,
accounts, invoices, letters, documents and papers recording, evidencing or
relating to them;

 
(v)  
money, including any Proceeds of Disposition, documents of title and chattel
paper;

 
(vi)  
Instruments and Investment Property;

 
(vii)  
rights under the Master Vehicle Lease Agreement, the Administration Agreement,
the Liquidation Agent Agreement, the Funding/Rental Purchase Agreement, and the
Back-up Administration Agreement;

 
(viii)  
intangibles including all security interests, goodwill, choses in action,
contracts, contract rights, licenses and other contractual benefits;

 
(ix)  
Intellectual Property Rights;

 
(x)  
bank accounts including all Rental ULC Accounts;

 
together with: (xi) all substitutions and replacements of and increases,
additions and, where applicable, accessions to the property described in Section
4.1(a)(i) through Section 4.1(a)(x), inclusive; and (xii) all proceeds in any
form derived directly or indirectly from any dealing with all or any part of the
property described in Section 4.1(a)(i) through Section 4.1(a)(xi), inclusive,
including the proceeds of such proceeds; provided that any amounts owing to
Rental ULC under any Inter-Company Loans made in compliance with the Transaction
Documents are excluded from, and shall not constitute any part of, the
Collateral.
 
(b)  
The Security Interest in the Collateral is granted to secure the obligations of
Rental ULC to the Secured Parties under the Notes, any Hedging Transaction and
under this Indenture and all Indenture Supplements and to secure:

 
(i)  
the due payment by Rental ULC of the principal, interest and other monies now or
hereafter due or owing or due on, under or in respect of the Notes;

 
(ii)  
the payment of all other sums payable by Rental ULC to any Secured Party under
this Indenture, any Indenture Supplement, or any other Transaction Document to
which it is a party;

 
 
-42-

--------------------------------------------------------------------------------

 
(iii)  
the payment of all sums payable by Rental ULC to the Indenture Trustee in its
personal capacity; and

 
(iv)  
compliance by Rental ULC with the provisions of this Indenture, any Indenture
Supplement, or any other Transaction Document.

 
(c)  
Rental ULC postpones and subordinates all debts and claims now or subsequently
held against Funding LP to any and all claims the Indenture Trustee and the
other Secured Parties may have against Funding LP pursuant to the Funding LP
Security Agreement in respect of the Collateral (as defined therein); provided
that prior to an Event of Default, payments may be received by Rental ULC
pursuant to the Master Vehicle Lease Agreement and in respect of Contributions.

 
4.2  
Additional Security Provisions

 
(a)  
This Indenture is a security agreement within the meaning of the PPSA as in
effect in the Province of Ontario.

 
(b)  
The Indenture Trustee acknowledges the grant of the Security Interest and
accepts the Collateral in trust hereunder in accordance with the provisions
hereof and agrees to perform the duties herein to the end that the interests of
the Secured Parties may be adequately and effectively protected.

 
(c)  
Particular Notes shall benefit from the Security Interest to the extent (and
only to the extent) collections on and proceeds of the Collateral and other
collateral are allocated for their benefit pursuant to this Indenture and the
applicable Indenture Supplement.

 
(d)  
Rental ULC acknowledges that, in order to give full force and effect to Section
4.1, it will be necessary or advisable from time to time to execute additional
or other forms of security documents in or for other jurisdictions (including
one or more demand debentures, debenture pledge agreements or deeds of moveable
hypothec under the laws of Quebec) to secure the Rental ULC Obligations created
or to be created under this Indenture, the Indenture Supplements, and any
Hedging Agreements and Rental ULC agrees to forthwith execute any such other or
additional security documents to similar or no greater effect as Section 4.1 for
any such other jurisdictions, upon the reasonable request of the Indenture
Trustee from time to time.   All rights acquired by the Indenture Trustee under
any such other or additional security documents shall be held by the Indenture
Trustee for the benefit of the Secured Parties as aforesaid and subject to the
terms hereof and for the same purposes as it holds the Security Interest.

 
(e)  
To have and to hold the Collateral and all rights hereby conferred unto the
Indenture Trustee, its successors and assigns, forever, but in trust
nevertheless, for the equal and rateable benefit and security of the Secured
Parties as aforesaid (except as otherwise provided herein and in any Indenture
Supplement) and for the uses and purposes and with the powers and authorities
and subject to the terms and conditions set forth herein and in any Indenture
Supplement, the Indenture Trustee hereby accepts and confirms such trust.

 
 
-43-

--------------------------------------------------------------------------------

 
(f)  
The Security Interest created by or pursuant to this Indenture is hereby deemed
to be effective, and value therefor given, as of and from the date of this
Indenture, whether or not any of the money secured by this Indenture shall be
advanced or received before or after or at the time of the issue of any of the
Notes or before or after or upon the date of this Indenture.

 
(g)  
These presents are upon the express condition that if Rental ULC shall well and
truly indefeasibly pay, perform and satisfy all of the Rental ULC Obligations,
then the Security Interest and the estate and rights hereby granted by Rental
ULC to the Indenture Trustee shall cease and become null and void and the
Collateral shall revert to and re-vest in Rental ULC without any release,
re-conveyance, re-entry or other act or formality whatsoever, except where such
release, re-conveyance, re-entry or other act or formality is required in order
to fully release the Collateral or re-convey same to Rental ULC, as the case may
be, free and clear of any and all Liens in favour of the Indenture Trustee, in
which cases the Indenture Trustee hereby at the expense of Rental ULC undertakes
forthwith to execute, file and deliver any and all such releases,
re-conveyances, re-entries, acts or formalities.

 
(h)  
Rental ULC and the Indenture Trustee agree that the Security Interest shall
attach immediately to the Collateral in which Rental ULC has any interest on the
date hereof, and, with respect to after-acquired property, forthwith at the time
that Rental ULC shall acquire an interest therein, and that there is no
agreement to postpone attachment.

 
(i)  
For the purposes of the grant of security under the laws of the Province of
Quebec which may now or in the future be required to be provided by Rental ULC
and Funding LP, the Indenture Trustee is hereby irrevocably authorized and
appointed to act as the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of Article 2692 of the Civil Code of Quebec) in
order to hold any hypothec granted under the laws of the Province of Quebec as
security for the Notes, the Global Notes and any debenture, bond or other title
of indebtedness that may be issued by Rental ULC and Funding LP pursuant to a
deed of hypothec and to exercise such rights and duties as are conferred upon a
fondé de pouvoir under the relevant deed of hypothec and applicable laws (with
the power to delegate any such rights or duties).  Moreover, in respect of any
pledge by Rental ULC or Funding LP of any such debenture, bond or other title of
indebtedness issued under any such deed of hypothec as security for Rental ULC
Obligations (other than the Notes and the Global Notes) or the obligations of
Funding LP (as described in the Funding LP Security Agreement), as applicable,
the Indenture Trustee shall also be authorized to hold such debenture, bond or
other title of indebtedness as agent and pledgee for its own account and for the
benefit of all Secured parties, the whole notwithstanding the provisions of
Section 32 of An Act respecting the Special Powers of Legal Persons
(Quebec).  The execution prior to the date hereof by the Indenture Trustee of
any deed of hypothec or other security documents made pursuant to the laws of
the Province of Quebec, is hereby ratified and confirmed.  Any person who
becomes a Secured Party or successor Indenture Trustee shall be deemed to have
consented to and ratified the foregoing appointment of the Indenture Trustee as
fondé de pouvoir, agent and mandatary on behalf of all Secured Parties,
including such person and any affiliate of such person designated above as a
Secured Party.  For greater certainty, the Indenture Trustee, acting as the
holder of an irrevocable power of attorney (fondé de pouvoir), shall have the
same rights, powers, immunities, indemnities and exclusions from liability as
are prescribed in favour of the Indenture Trustee in this Indenture, which shall
apply mutatis mutandis.  In the event of the resignation and appointment of a
successor Indenture Trustee, such successor Indenture Trustee shall also act as
such holder of an irrevocable power of attorney (fondé de pouvoir).

 
 
-44-

--------------------------------------------------------------------------------

 
(j)  
The Indenture Trustee, for itself and on behalf of the Noteholders and the other
Secured Parties, hereby grants a power of attorney and a mandate to Rental ULC
for the purpose of executing with respect to the Collateral and the security
interests created thereby, on behalf of the Indenture Trustee, the Noteholders
and other Secured Parties, any and all acquittances, mainlevées, radiations,
cancellations, reductions, retrocessions and all other documents for the purpose
of discharging, releasing, reassigning, retroceding, waiving or subordinating
any reservation of title, hypothec, lease, right of ownership under a leasing
contract (crédit-bail), security interest, charge in respect of accounts
receivable and any other personal or real right contained in or created by the
Collateral and which may from time to time be registered in the Province of
Quebec under or with respect to the Collateral, and more particularly, at the
Register of Personal and Moveable Real Rights, including endorsing the Indenture
Trustee’s, the Noteholders’ or the other Secured Parties’ name on any consent,
filings, registrations or other documents in furtherance thereof.  By acceptance
of a Note or other obligation of Rental ULC secured by this Indenture, the
Indenture Trustee, for itself and on behalf of the Noteholders and the other
Secured Parties, is deemed to have granted the appointment contained in this
Section 4.2(j).  The Indenture Trustee for itself and on behalf of the
Noteholders and the other Secured Parties, hereby agrees to execute and deliver
or cause to be executed and delivered such instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of Rental ULC to carry out more effectively the provisions and purposes of this
Section 4.2(j).

 
(k)  
Rental ULC intends the Security Interest granted pursuant to this Indenture in
favour of the Indenture Trustee to be prior to all other Liens in respect of the
Collateral, except for Permitted Encumbrances.  Rental ULC shall take all
actions necessary to obtain and maintain a perfected Lien on and security
interest in the Collateral in favour of the Indenture Trustee that is prior to
all other Liens in respect of the Collateral, except for Permitted
Encumbrances.  Rental ULC shall from time to time execute or authorize and
deliver all such supplements and amendments hereto and all such financing
statements and other instruments, all as prepared by Rental ULC and shall take
such other action necessary or advisable to:

 
(i)  
grant a security interest more effectively in all or any portion of the
Collateral;

 
 
-45-

--------------------------------------------------------------------------------

 
(ii)  
maintain or preserve the Security Interest (and the priority thereof) or carry
out more effectively the purposes hereof;

 
(iii)  
perfect, publish notice of or protect the validity of any grant of the Security
Interest made or to be made by this Indenture;

 
(iv)  
enforce each instrument or agreement included in the Collateral;

 
(v)  
preserve and defend title to the Collateral and the rights of the Indenture
Trustee in such Collateral and the rights of the Indenture Trustee in such
Collateral against the claims of all other persons and parties; or

 
(vi)  
pay all Taxes or assessments levied or assessed upon the Collateral in each case
when due.

 
(l)  
Rental ULC shall from time to time promptly pay all financing statement
recording and/or filing fees, charges and stamp or other documentary taxes
relating to this Indenture, any amendments thereto and any other instruments of
further assurance. Rental ULC hereby designates the Indenture Trustee its agent
and attorney-in-fact to execute, upon Rental ULC’s failure to do so, any
financing statement or other instrument required by the Indenture Trustee
pursuant to this Section 4.2(l).

 
(m)  
Without limiting the generality of Sections 4.2(k)(ii) or (iii):

 
(i)  
Rental ULC shall cause this Indenture, all amendments and supplements hereto
and/or all financing statements and any other necessary documents covering the
Indenture Trustee’s right, title and interest in and to the Collateral to be
promptly recorded, registered and filed, and at all times to be kept, recorded,
registered and filed, all in such manner and in such places as may be required
by Applicable Law to fully preserve, protect and render opposable the right,
title and interest of the Indenture Trustee in and to all property comprising
the Collateral. Rental ULC shall deliver to the Indenture Trustee file-stamped
copies of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing.

 
(ii)  
Within 10 days after Rental ULC makes any change in its name, identity or
organization structure which would make any financing statement filed in
accordance with paragraph 4.2(m)(i) ineffective, Rental ULC shall give the
Indenture Trustee notice of any such change and shall file such financing
statements or amendments as may be necessary to continue the perfection of the
Security Interest in the Collateral.

 
(iii)  
Rental ULC shall give the Indenture Trustee prompt notice of any relocation of
its chief executive office, place of business or province of location, and any
change in the jurisdiction of its organization, and if, as a result of such
relocation or change, the applicable provision of the PPSA (or equivalent) would
require the filing of any amendment of any previously filed financing statement
or of any new financing statement Rental ULC shall (x) provide the notice
referred to above not less than five (5) Business Days prior to making such
relocation or change, and (y) shall file such financing statements or amendments
as may be necessary to continue the perfection and priority of the Security
Interest in the Collateral. Rental ULC shall at all times maintain its chief
executive office within Canada.

 
 
-46-

--------------------------------------------------------------------------------

 
(n)  
The Indenture Trustee shall have power to institute and to maintain such suits
and proceedings as it may deem expedient to prevent any impairment of all or any
part of the Collateral by any acts which may be unlawful or in violation of this
Indenture, and such suits and proceedings as the Indenture Trustee may deem
expedient to preserve or protect the interests of the Secured Parties in the
Collateral (including power to institute and maintain suits or proceedings to
restrain the enforcement of or compliance with any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of, or compliance with, such enactment, rule or order
would impair the Security Interest or be prejudicial to the interests of the
Secured Parties).

 
(o)  
In no event shall any purchaser in good faith of any property purported to be
released hereunder be bound to ascertain the authority of the Indenture Trustee
to execute the release or to inquire as to the satisfaction of any conditions
required by the provisions hereof for the exercise of such authority or to see
to the application of any consideration given by such purchaser or other
transferee; nor shall any purchaser or other transferee of any property or
rights permitted by this Article 4 to be sold be under any obligation to
ascertain or inquire into the authority of Rental ULC or any other obligor, as
applicable, to make any such sale or other transfer.

 
(p)  
In case the Collateral shall be in the possession of a Receiver or trustee,
lawfully appointed, the powers conferred in this Article 4 upon Rental ULC or
any other obligor, as applicable, with respect to the release, sale or other
disposition of such property may be exercised by such Receiver or trustee, and
an instrument signed by such Receiver or trustee shall be deemed the equivalent
of any similar instrument of Rental ULC or any other obligor, as applicable, or
of any officer or officers thereof required by the provisions of this Article 4.

 
(q)  
In the event (i) the Indenture Trustee shall receive any written request from
Rental ULC or any other obligor for consent or approval with respect to any
matter or thing relating to any Collateral or Rental ULC’s or any other
obligor’s obligations with respect thereto; or (ii) there shall be due to or
from the Indenture Trustee under the provisions hereof any performance or the
delivery of any instrument; or (iii) the Indenture Trustee shall become aware of
any non-performance by Rental ULC or any other obligor of any covenant or any
breach of any representation or warranty of Rental ULC or any other obligor set
forth in this Indenture or any Indenture Supplement, then, in each such event,
the Indenture Trustee shall be entitled to hire experts, consultants, agents and
attorneys to advise the Indenture Trustee on the manner in which the Indenture
Trustee should respond to such request or render any requested performance or
response to such non-performance or breach (the expenses of which shall be
reimbursed to the Indenture Trustee pursuant to Section 11.7). The Indenture
Trustee shall be fully protected in the taking of any action recommended or
approved by any such expert, consultant, agent or attorney or agreed to by the
Majority Holders of the Outstanding Senior Notes.

 
 
-47-

--------------------------------------------------------------------------------

 
(r)  
Any action taken by the Indenture Trustee pursuant to this Article 4 in respect
of the release of Collateral shall be taken by the Indenture Trustee as its
interest in such Collateral may appear, and no provision of this Article 4 is
intended to, or shall, excuse compliance with any provision hereof.

 
(s)  
Rental ULC may contract with or appoint other Persons to assist it in performing
its duties under this Indenture or any Indenture Supplement, and any performance
of such duties by a Person identified to the Indenture Trustee in a Rental ULC
Certificate shall be deemed to be action taken by Rental ULC.  No such
subcontracting or delegation by Rental ULC shall relieve it of its obligations
under this Indenture, any Indenture Supplement or any other Transaction
Document.

 
ARTICLE 5
RENTAL ULC ACCOUNTS AND INVESTMENTS
 
5.1  
Accounts

 
(a)  
Master Rental Account.  On or before the Initial Closing Date, Rental ULC shall
cause to be established and maintained a Qualified Account (the “Master Rental
Account”) in the name of Rental ULC.  The Master Rental Account shall initially
be held at Bank of Montreal, having account number 0002-1624-402.  The Qualified
Institution shall be required specifically to acknowledge that it has no right
to set-off in respect of the Master Rental Account.  Rental ULC, subject to the
rights of the Indenture Trustee hereunder and under any Indenture Supplement and
the Security Interest granted by Rental ULC hereunder, shall possess all
beneficial right, title and interest in all funds and investments on deposit
from time to time in the Master Rental Account and in all proceeds thereof
(including all income thereon).

 
(b)  
Master Vehicle Account.  On or before the Initial Closing Date, Rental ULC shall
cause to be established and maintained a Qualified Account (the “Master Vehicle
Account”) in the name of Rental ULC.  The Master Vehicle Account shall initially
be held at Bank of Montreal, having account number 0002-1624-381.  The Qualified
Institution shall be required specifically to acknowledge that it has no right
to set-off in respect of the Master Vehicle Account.  Rental ULC, subject to the
rights of the Indenture Trustee hereunder and under any Indenture Supplement and
the Security Interest granted by Rental ULC hereunder, shall possess all
beneficial right, title and interest in all funds and investments on deposit
from time to time in the Master Vehicle Account and in all proceeds thereof
(including all income thereon).

 
 
-48-

--------------------------------------------------------------------------------

 
(c)  
VAT Account.  On or before the Initial Closing Date, Rental ULC shall cause to
be established and maintained a Qualified Account (the “VAT Account”) in the
name of Rental ULC.  The VAT Account shall initially be held at Bank of
Montreal, having account number 0002-1624-410.  The Qualified Institution shall
be required specifically to acknowledge that it has no right to set-off in
respect of the VAT Account.  Rental ULC, subject to the rights of the Indenture
Trustee hereunder and under any Indenture Supplement and the Security Interest
granted by Rental ULC hereunder, shall possess all beneficial right, title and
interest in all funds and investments on deposit from time to time in the VAT
Account and in all proceeds thereof (including all income thereon).

 
(d)  
Transfer of Accounts.  If, at any time, the institution holding any Rental ULC
Account ceases to be a Qualified Institution, Rental ULC shall within thirty
(30) calendar days establish a new Rental ULC Account that is a Qualified
Account and shall transfer any cash and/or investments to such new Qualified
Account.

 
5.2  
Deposits to Account

 
(a)  
Rental ULC shall cause all Rental Revenues to be deposited directly into the
Master Rental Account.  All deposits of Rental Revenues into the Master Rental
Account or the Series Rental Accounts shall be in immediately available funds.

 
(b)  
Rental ULC shall use commercially reasonable efforts to cause all Proceeds of
Disposition (including any collections of Vehicle Receivables) to be deposited
directly to the Master Vehicle Account and shall cause any Proceeds of
Disposition not so directly deposited, to be deposited to the Master Vehicle
Account no later than the second Business Day following receipt by it or by any
of its Affiliates.  All deposits of Proceeds of Disposition into the Master
Vehicle Account shall be in immediately available funds.  Rental ULC may from
time to time, in its sole discretion but subject to the provisions of any
Indenture Supplements, deposit to the Master Vehicle Account any Unrestricted
Funds available to it.

 
(c)  
The Indenture Trustee shall deposit all Enforcement Proceeds promptly upon
receipt to the Master Vehicle Account.

 
(d)  
Rental ULC shall deposit all Contributions received by it to the Master Vehicle
Account or the Master Rental Account.

 
(e)  
Rental ULC shall deposit into the VAT Account all amounts collected by Rental
ULC on its behalf, on behalf of a Governmental Authority in respect of VAT as a
result of the lease, rental or sale of Rental ULC Vehicles by Rental ULC or the
provision of any other goods or services by Rental ULC and any amount received
by Rental ULC from a Governmental Authority as a refund of VAT.  Rental ULC
shall be entitled to disburse from the VAT Account any amount owed to a
Governmental Authority in respect of VAT collected by Rental ULC and any amount
owed to a Person as VAT in respect of the purchase of Rental ULC Vehicles or any
other goods or services acquired by Rental ULC.  Provided that an Early
Amortization Event has not occurred and is continuing, the funds to be deposited
into the VAT Account may be commingled with Rental Revenue.

 
 
-49-

--------------------------------------------------------------------------------

 
(f)  
Without in any way limiting the obligation of Rental ULC to pay VAT in
accordance with Applicable Law, Rental ULC shall pay VAT payable upon the
purchase of Rental ULC Vehicles directly from the VAT Account when VAT is not
commingled with Rental Revenue or from Rental Revenue when VAT is commingled, or
may first transfer the necessary amounts from Rental Revenue or the VAT Account,
as the case may be, to the Master Vehicle Account to be remitted with the
purchase of new Rental ULC Vehicles.  VAT collected upon the sale of Rental ULC
Vehicles may be deposited directly to the VAT Account when VAT is not commingled
with Rental Revenue or commingled with Rental Revenue when VAT is commingled, or
may first be deposited to the Master Vehicle Account together with the related
purchase price of the Rental ULC Vehicle and then transferred from the Master
Vehicle Account or to the VAT account.

 
5.3  
Investment of Funds in the Master Accounts and the VAT Account

 
Pending the distribution required or allowed herein, Rental ULC may use funds in
the Master Rental Account, the Master Vehicle Account, the VAT Account and any
Series Account to purchase Eligible Investments for Rental ULC; provided that
amounts on deposit in such accounts shall be available in same day funds on the
Business Day immediately preceding each Remittance Date.
 
ARTICLE 6
ALLOCATIONS, DEPOSITS AND PAYMENTS
 
6.1  
Withdrawals from Master Rental Account

 
Rental ULC shall be entitled from time to time to transfer funds on deposit in
the Master Rental Account to the Master Vehicle Account for application in
accordance with this Indenture and the related Indenture Supplements.
 
6.2  
Withdrawals from Master Vehicle Account

 
Rental ULC shall be entitled from time to time to withdraw or apply funds on
deposit in the Master Vehicle Account to the payment of the purchase price of
the Vehicles being acquired by Rental ULC and to the payment of Interim
Principal Payments provided that each of the conditions to such
withdrawal specified in any Indenture Supplement is satisfied.
 
6.3  
Allocation of Rental Revenues

 
On each Remittance Date, Rental ULC shall allocate to each Series of Notes a
portion of the Rental Revenues received for the related Remittance Period as
follows:
 
(a)  
firstly, an amount equal to the Series Cost of Funds Amount in respect of each
Series shall be allocated to each Series by deposit to the Series Rental Account
for such Series; provided that, if there are insufficient Rental Revenues in
respect of such Remittance Period to satisfy all Series Cost of Funds Amounts,
the amount available shall be allocated to each Series pro rata based on the
proportion which the Outstanding Principal Amount of each Series or Class of
Notes of such Series then Outstanding is of the Aggregate Outstanding Principal
Amount of all Series or Classes of Notes then Outstanding;

 
 
-50-

--------------------------------------------------------------------------------

 
(b)  
second, an amount equal to the Series Allocation Percentage for such Series
determined on the prior Remittance Date of Depreciation for the related
Settlement Period shall be allocated to each Series by deposit to the Series
Vehicle Account for such Series;

 
(c)  
third, an amount equal to the Series Allocation Percentage for such Series
determined on the prior Remittance Date of the amount, if any, by which Losses
on Disposition calculated in respect of Program Vehicles for the related
Settlement Period exceed Gains on Disposition in respect of Program Vehicles for
the related Settlement Period, shall be allocated to each Series by deposit to
the Series Vehicle Account for such Series; and

 
(d)  
fourth, the Series Allocation Percentage for such Series determined on the prior
Remittance Date of any remaining balance shall be allocated to each Series by
deposit to the Series Rental Account for such Series.

 
6.4  
Allocation of Proceeds of Disposition and Enforcement Proceeds

 
(a)  
On each Remittance Date, Rental ULC shall allocate to each Series of Notes a
portion of the Proceeds of Disposition and Enforcement Proceeds, if any, for the
previous Settlement Period in an amount equal to the Proceeds of Disposition
Series Transfer Amount for such Remittance Date for such Series.  The amount so
allocated to each Series shall be transferred from the Master Vehicle Account to
the applicable Series Vehicle Account on each Remittance Date.  Any amount by
which the Proceeds of Disposition Aggregate Transfer Amount for a Settlement
Period exceeds the aggregate of the Proceeds of Disposition Series Transfer
Amounts deposited to the Series Vehicle Accounts on the related Remittance Date
may be withdrawn by Rental ULC on such Remittance Date as Unrestricted Funds,
provided that any conditions to such release specified in any Indenture
Supplement are satisfied.

 
(b)  
If pursuant to the provisions of any Indenture Supplement any moneys are
transferred back to the Master Vehicle Account on or in respect of any
Remittance Date, such amounts shall be allocated and transferred in the
following priority:

 
(i)  
first, in respect of each Series where the Proceeds of Disposition Series
Required Amount exceeded the Proceeds of Disposition Series Available Amount on
such Remittance Date or any prior Remittance Date (such excess, to the extent
not previously subject to an allocation and transfer pursuant to this Section
6.4(b)(i), being a “Series Shortfall” in respect of such Series), to the Series
Vehicle Account in respect of each such Series an amount equal to the Series
Shortfall for such Series; provided that if the amount available is insufficient
to pay all Series Shortfalls in full, the amount available shall be allocated
pro rata between Series based on the Series Shortfalls of such Series; and

 
 
-51-

--------------------------------------------------------------------------------

 
(ii)  
second, any amount remaining may be withdrawn by Rental ULC on such Remittance
Date as Unrestricted Funds; provided that any conditions to such release
specified in any Indenture Supplement are satisfied.

 
6.5  
Final Payment

 
Each Class of Notes shall be considered to be paid in full, the Holders of such
Class of Notes shall have no further right or claim, and Rental ULC shall have
no further obligation or liability with respect to such Class of Notes, on the
date of the payment in full of (a) the Outstanding Principal Amount of and all
accrued interest on that Class of Notes (which date shall follow the termination
of any revolving period for such Series of Notes); and (b) all other amounts
payable in respect of such Class of Notes under any related Indenture Supplement
and any related Note Purchase Agreement.
 
6.6  
Payments within a Series or Class

 
All payments of principal, interest or other amounts to Holders of the Notes of
a Series or Class shall be made in accordance with the related Indenture
Supplement.
 
ARTICLE 7                             
 
SATISFACTION AND DISCHARGE
 
7.1  
Satisfaction and Discharge of Indenture

 
This Indenture shall cease to be of further effect with respect to any Series or
Class of Notes (except as to any surviving rights of transfer or exchange of
Notes of that Series or Class expressly provided for herein or in the form of
Note for that Series or Class), and the Indenture Trustee, on demand of and at
the expense of Rental ULC, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture as to that Series or Class, when:
 
(a)  
all Notes of that Series or Class theretofore authenticated and delivered (other
than (i) Notes of that Series or Class which have been destroyed, lost or stolen
and which have been replaced or paid as provided in Section 3.6; and (ii) Notes
of that Series or Class for whose payment money has theretofore been deposited
in trust or segregated and held in trust by Rental ULC and thereafter repaid to
Rental ULC or discharged from that trust, as provided in Section 3.11) have been
delivered to the Indenture Trustee and cancelled;

 
(b)  
Rental ULC has paid or caused to be paid all other sums payable hereunder
(including payments to the Indenture Trustee pursuant to Section 11.7) by Rental
ULC with respect to the Notes of that Series or Class; and

 
(c)  
Rental ULC has delivered to the Indenture Trustee a Rental ULC Certificate and
an Opinion of Counsel each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture with respect to
the Notes of that Series or Class have been complied with. Notwithstanding the
satisfaction and discharge of this Indenture with respect to any Series or Class
of Notes, the obligations of Rental ULC to the Indenture Trustee with respect to
that Series or Class under Section 11.7 and the obligations of the Indenture
Trustee under Section 3.11 shall survive such satisfaction and discharge.

 
 
-52-

--------------------------------------------------------------------------------

 
ARTICLE 8
REPRESENTATIONS, WARRANTIES
 
8.1  
Representations and Warranties of Rental ULC

 
Rental ULC hereby represents and warrants to the Indenture Trustee and the other
Secured Parties that, as of the date hereof and as of each Closing Date:
 
(a)  
Rental ULC is not a “non-resident” of Canada for the purposes of the Income Tax
Act;

 
(b)  
Rental ULC is a company validly existing under the laws of the Province of
Alberta and has the corporate power and authority to own or lease its property,
to carry on its business as now being or in the future to be conducted by it and
to enter into this Indenture and the other Transaction Documents to which it is
a party and to perform its obligations hereunder and thereunder.  Rental ULC is
duly qualified, licensed or registered in each jurisdiction in which the failure
to be so qualified, licensed or registered is reasonably likely to have a
Material Adverse Effect in respect of Rental ULC;

 
(c)  
This Indenture and the other Transaction Documents have been duly authorized,
executed and delivered by Rental ULC and are legal, valid and binding
obligations of Rental ULC, enforceable against Rental ULC by the Indenture
Trustee and any other Secured Party that is a party thereto in accordance with
their terms, except that enforcement may be limited by bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction;

 
(d)  
There are no actions, suits, proceedings or investigations commenced or, to the
knowledge of Rental ULC after due inquiry, contemplated or threatened against or
affecting Rental ULC at law or in equity before any arbitrator or before or by
any governmental department, commission, board, bureau, court, agency,
arbitrator or instrumentality, domestic or foreign, of any kind, which in any
case would prevent or hinder the consummation of the transactions contemplated
by this Indenture or any other Transaction Documents or which is reasonably
likely to have a Material Adverse Effect in respect of Rental ULC;

 
(e)  
Rental ULC has conducted and is conducting its business in compliance with all
Applicable Laws of each jurisdiction in which any material portion of its
business is carried on and has all required licences, permits, registrations and
qualifications under the laws of each such jurisdiction to carry on its
business, except to the extent that failure to so conduct its business or to
have such licences, permits, registrations or qualifications is not reasonably
likely to have a Material Adverse Effect in respect of Rental ULC;

 
 
-53-

--------------------------------------------------------------------------------

 
(f)  
The execution and delivery of this Indenture and the other Transaction Documents
by Rental ULC and the consummation of the transactions herein and therein
provided for will not result in the breach or violation of any of the provisions
of, or constitute a default under, or conflict with or cause the acceleration of
any obligation of Rental ULC under (i) any Contract to which Rental ULC is a
party or by which it is or its properties are bound; (ii) any provision of
the Organizational Documents of Rental ULC or any resolutions of the board of
directors (or any committee thereof) or shareholders of Rental ULC; (iii) any
judgment, decree, order or award of any court, governmental body or arbitrator
having jurisdiction over Rental ULC; (iv) any licence, permit, approval, consent
or authorization held by Rental ULC necessary to the operation of Rental ULC’s
business; or (v) any Applicable Law, which breach, violation, default, conflict
or acceleration (except in the case of clause (ii) above) is reasonably likely
to have a Material Adverse Effect in respect of Rental ULC;

 
(g)  
The execution and delivery of this Indenture and the other Transaction Documents
by Rental ULC and the consummation of the transactions herein and therein
provided for will not result in or require the creation of any Lien upon or with
respect to any of Rental ULC’s assets other than as specified in this Indenture;

 
(h)  
There is no requirement to make any filing with, give any notice to or to obtain
a licence, permit, certificate, registration, authorization, consent or approval
of, any Governmental Authority as a condition to the lawful consummation of the
transactions contemplated by this Indenture or any other Transaction Documents,
except for notifications, consents and approvals which have been given or
obtained, as the case may be.  There is no requirement under any Contract to
which Rental ULC is a party or by which it is bound to give any notice to, or to
obtain the consent or approval of, any party to such Contract, relating to the
consummation or transactions contemplated by this Indenture or any other
Transaction Documents, except for notifications, consents and approvals which
have been given or obtained, as the case maybe;

 
(i)  
The chief executive office of Rental ULC and the chief place of business of
Rental ULC is located at 1 Convair Drive East, Etobicoke, ON  M9W 6Z9;

 
(j)  
Rental ULC is duly licensed to collect provincial sales taxes in all applicable
provinces and territories of Canada;

 
(k)  
Rental ULC is duly registered under Subdivision (d) of Division V of Part IX of
the ETA with respect to GST and HST and its registration number is 80815 4652
RT0001.  Rental ULC will be duly registered under Division I of Chapter VIII of
Title I of the QST Act effective as of the Closing Date and will provide its
related registration number to the Indenture Trustee promptly thereafter.

 
 
-54-

--------------------------------------------------------------------------------

 
(l)  
All information, records and materials pertaining to the Rental ULC Vehicles and
each Fleet Report, in each case, delivered or made available by or on behalf of
Rental ULC to the Indenture Trustee and the Noteholders from time to time will
be true and correct in all material respects;

 
(m)  
No Event of Default has occurred and is continuing;

 
(n)  
All filings, recordings, notifications, registrations and other actions under
all applicable requirements of law have been made or taken (except under the
Civil Code (Quebec) which will be completed within 10 days after the date hereof
or the applicable Closing Date, as the case may be) in each jurisdiction where
necessary or appropriate to preserve, perfect, protect or render opposable the
Security Interest in the Collateral created hereunder;

 
(o)  
The Funding/Rental Purchase Agreement was effective to convey to Rental ULC all
of Funding LP’s right, title and interest in and to the Purchased Assets (as
defined therein), subject to holding registered ownership as nominee pursuant to
Sections 2.5(a) and (b) thereof; and

 
(p)  
The Collateral is free and clear of all Liens except for the Security Interest
and Permitted Encumbrances.

 
The representations and warranties set forth in this Section 8.1 will survive
the date hereof and each Closing Date provided for herein and remain in full
force and effect for the benefit of the Indenture Trustee, on behalf of itself
and the other Secured Parties.
 
ARTICLE 9 
COVENANTS
 
9.1  
Affirmative Covenants of Rental ULC

 
Rental ULC covenants with the Indenture Trustee, on behalf of itself and the
other Secured Parties:
 
(a)  
with respect to each Series or Class of Notes, to duly and punctually pay the
principal of and interest on such Notes in accordance with their terms and this
Indenture and the related Indenture Supplement, and to comply with all the other
terms, agreements and conditions contained in, or made in this Indenture, the
related Indenture Supplement or any other Transaction Document for the benefit
of the Secured Parties;

 
(b)  
to preserve and maintain its existence, rights, franchises and privileges in
good standing and to promptly notify the Indenture Trustee of any change in its
name;

 
(c)  
subject to Section 2.5 of the Funding/Rental Purchase Agreement, to take all
necessary or appropriate steps to perfect, protect or render opposable Rental
ULC’s interest as owner of the Rental ULC Vehicles;

 
 
-55-

--------------------------------------------------------------------------------

 
(d)  
to comply with the terms, agreements and conditions contained in or made in any
Transaction Document for the benefit of the Noteholders or any other Secured
Party;

 
(e)  
to act only in compliance with its Organizational Documents;

 
(f)  
to process all VAT input tax credits, to pay VAT whether or not funds have been
advanced by the Noteholders for such purpose, and complete and file all relevant
Canada Revenue Agency forms in respect thereof;

 
(g)  
to, in the conduct of its business, comply with all Applicable Laws and obtain
and maintain in good standing all licences, permits, qualifications and
approvals from any and all governments and governmental agencies in any
jurisdiction in which it carries on business except to the extent that a failure
to so comply, obtain or maintain is not reasonably likely to have a Material
Adverse Effect in respect of Rental ULC;

 
(h)  
to take all necessary steps to obtain all discharges and releases necessary to
discharge or release all Liens and other rights or interests of any Person in
the Rental ULC Vehicles other than those in favour of the Indenture Trustee;

 
(i)  
to promptly notify the Indenture Trustee and each Rating Agency of each Series
of any amendment, limitation or restriction of any licence issued to Rental ULC
by any Governmental Authority relating to the carrying on by Rental ULC of its
business if such amendment, limitation or restriction is reasonably likely to
have a Material Adverse Effect in respect of Rental ULC;

 
(j)  
at all times during the term hereof to be a direct or indirect wholly-owned
subsidiary of the Parent;

 
(k)  
to be registered as a “vehicle dealer” under any applicable motor vehicle
dealer, highway traffic or other legislation where such registration is
necessary to comply in all material respects with Applicable Law or is
reasonably determined by Rental ULC to be necessary or desirable. Such
registrations are to be made promptly and, in any event, within 60 days of the
date hereof in respect of jurisdictions in which Rental ULC carries on business
as of the date hereof, and within 60 days from the date on which Rental ULC
commences to carry on business in respect of any other jurisdiction;

 
(l)  
upon request of the Indenture Trustee, to execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture or any other
Transaction Document; and

 
(m)  
to use commercially reasonable efforts to dispose of each Rental ULC Vehicle on
or before the Maximum Term (as defined in the Master Vehicle Lease Agreement)
for such Rental ULC Vehicle.

 
 
-56-

--------------------------------------------------------------------------------

 
9.2  
Negative Covenants of Rental ULC

 
Rental ULC covenants with the Indenture Trustee, on behalf of itself and the
other Secured Parties, that it will not, unless the Indenture Trustee shall
otherwise consent in writing:
 
(a)  
create, incur, assume or suffer to exist any Lien on any of its assets, other
than Permitted Encumbrances and the Security Interest;

 
(b)  
create, incur, assume or suffer to exist any Indebtedness, other than
Indebtedness related to the issuance of Notes, Indebtedness related to Taxes
payable, Indebtedness related to Rental ULC Expenses, Indebtedness related to
the acquisition and servicing of Rental ULC Vehicles, Indebtedness under
Inter-Company Loans, and Indebtedness with respect to payment of Administration
Fees;

 
(c)  
enter into any transaction (whether by way of reorganization, reconstruction,
consolidation, arrangement, amalgamation, winding-up, merger, transfer, sale,
lease or otherwise) whereby all or substantially all of its undertaking or
assets would become the property of any other Person except as permitted by this
Indenture;

 
(d)  
have any employees or own or lease any real property;

 
(e)  
amend, or permit the amendment of, its Organizational Documents;

 
(f)  
change its name without providing the Indenture Trustee at least 15 Business
Days’ prior written notice;

 
(g)  
change the jurisdiction in which its chief place of business or chief executive
office is located from the Province of Ontario;

 
(h)  
take any steps to dissolve Rental ULC or give notice of its dissolution;

 
(i)  
engage in any business, other than the business of Rental ULC described in the
Organizational Documents of Rental ULC; and

 
(j)  
terminate the Administration Agreement pursuant to Section 5.1 thereof.

 
9.3  
Separateness Covenants

 
Rental ULC covenants with the Indenture Trustee, on behalf of itself and the
other Secured Parties, that it will, unless the Indenture Trustee shall
otherwise consent in writing:
 
(a)  
maintain books and records separate from any other Person;

 
(b)  
maintain its accounts separate from those of any other Person;

 
(c)  
not guarantee or become obligated for the debts of any other Person or hold out
is credit as being available to satisfy the obligations of any other Person;

 
 
-57-

--------------------------------------------------------------------------------

 
(d)  
not commingle its assets with those of any other Person;

 
(e)  
conduct its own business in its own name, except as contemplated by Section 2.5
of the Funding/Rental Purchase Agreement;

 
(f)  
maintain separate financial statements;

 
(g)  
pay its own liabilities out of its own funds;

 
(h)  
allocate fairly and reasonably any overhead for expenses shared with any other
Person;

 
(i)  
maintain its own separate mailing address;

 
(j)  
use separate stationery, invoices and cheques;

 
(k)  
hold itself out as a separate Person;

 
(l)  
correct any known misunderstanding regarding its separate identity;

 
(m)  
observe all corporate formalities and other formalities required by its articles
of incorporation;

 
(n)  
maintain an arm’s length relationship with its Affiliates;

 
(o)  
not acquire obligations or securities of its Affiliates except as provided in
the Transaction Documents;

 
(p)  
not pledge its assets for the benefit of any other entity or make any loans or
advances to any entity, except as provided in the Transaction Documents; and

 
(q)  
maintain adequate capital in light of its contemplated business operations.

 
ARTICLE 10
EVENTS OF DEFAULT AND REMEDIES
 
10.1  
Events of Default

 
“Event of Default,” wherever used herein, means with respect to any Series or
Class of Notes any one of the following events, unless such event is either
expressly stated to be inapplicable to a particular Series or Class or
specifically deleted or modified in the applicable Indenture Supplement creating
such Series or Class of Notes or in the form of Note for such Series or Class:
 
(a)  
the failure of Rental ULC to make any payment to the Noteholders pursuant to the
Transaction Documents (other than as described in clause (b) below) when due
which failure remains uncured for two Business Days after Rental ULC or an
Affiliate of Rental ULC becomes aware of it;

 
 
-58-

--------------------------------------------------------------------------------

 
(b)  
the failure of Rental ULC to pay in full the principal of any Note on its Series
Final Maturity Date;

 
(c)  
Rental ULC or any Affiliate of Rental ULC making any unauthorized payment from
the Master Rental Account, Master Vehicle Account, the VAT Account or any Series
Account and failing to restore such payment within two Business Days of Rental
ULC or an Affiliate becoming aware of such unauthorized payment;

 
(d)  
the failure by Rental ULC, Funding LP, Avis, Budget or the Parent to observe any
covenant herein or in any other Transaction Document (other than as provided for
in Sections 10.1(a), (b) or (c), which failure is reasonably likely to have a
Material Adverse Effect in respect of Rental ULC, Funding LP, Avis, Budget, or
the Parent, provided that if such breach of covenant is capable of being
remedied, it shall not constitute an Event of Default unless it remains
unremedied for five Business Days after Rental ULC is provided with written
notice of such breach;

 
(e)  
an Insolvency Event occurs with respect to Rental ULC, Funding LP, Avis, Budget,
or the Parent;

 
(f)  
the occurrence of any additional “Event of Default” specified in an Indenture
Supplement that has not been waived;

 
(g)  
the occurrence of any “Event of Default” specified in the Funding LP Security
Agreement that has not been waived;

 
(h)  
the occurrence of any “Administrator Termination Event” specified in the
Administration Agreement that has not been waived; or

 
(i)  
the occurrence of any “Lease Default” specified in the Master Vehicle Lease
Agreement that has not been waived.

 
10.2  
Acceleration of Maturity; Rescission and Annulment; Exclusive Control Notice

 
(a)  
If an Event of Default occurs and is continuing, then and in each and every such
case, unless the principal of all the Notes shall have already become due and
payable, either the Indenture Trustee or the Majority Holders of all the Senior
Notes then Outstanding hereunder (treated as one Class) (or, in respect of a
Series, such other number or percentage of Holders as may be specified in the
related Indenture Supplement), by notice in writing to Rental ULC (and to the
Indenture Trustee if given by Holders), may (i) declare the Outstanding
Principal Amount of all the Notes then Outstanding and all interest accrued or
principal accreted and unpaid (if any) thereon to be due and payable
immediately, and upon any such declaration the same shall become and shall be
immediately due and payable, notwithstanding anything in this Indenture, the
related Indenture Supplements or the Notes to the contrary; and (ii) declare
that the Security Interest has become enforceable with respect to the Collateral
and proceed to exercise the rights and remedies of the Indenture Trustee
hereunder with respect to the Collateral provided that the declarations under
clauses (i) and (ii) above shall be deemed to have occurred automatically,
without the need of any action by the Indenture Trustee or any Noteholder, in
the case of an Event of Default described in Section 10.1(e).

 
 
-59-

--------------------------------------------------------------------------------

 
(b)  
At any time after such a declaration of acceleration has been made with respect
to the Notes, the Majority Holders of all Senior Notes, by written notice to
Rental ULC and the Indenture Trustee, may rescind and annul such declaration and
its consequences if:

 
(i)  
a judgement or decree for payment of the amount due has not been obtained by the
Indenture Trustee under this Article 10;

 
(ii)  
Rental ULC has paid or deposited with the Indenture Trustee a sum sufficient to
pay (A) all overdue instalments of interest on the Notes; (B) the principal of
any Notes which have become due otherwise than by such declaration of
acceleration, and interest thereon at the rate or rates prescribed therefor by
the terms of the Notes, to the extent that payment of such interest is lawful;
(C) interest upon overdue instalments of interest at the rate or rates
prescribed therefore by the terms of the Notes to the extent that payment of
such interest is lawful; and (D) all sums paid by the Indenture Trustee
hereunder and the reasonable compensation, expenses and disbursements of the
Indenture Trustee, its agents and counsel and all other amounts due to the
Indenture Trustee under Section 11.7; and

 
(iii)  
all Events of Default, other than the non-payment of the principal of the Notes
of such Series or Class which has become due solely by such acceleration, have
been cured or remedied as provided in Section 10.1 or waived as provided in
Section 10.16.

 
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
(c)  
If an Event of Default occurs and is continuing, then and in each and every such
case, the Indenture Trustee may, and when so instructed under Enforcement
Instructions shall, deliver an Exclusive Control Notice to Bank of Montreal
specifying the Exclusive Control Date, and on such Exclusive Control Date, shall
take control and operate the Rental ULC Accounts in accordance with, and
pursuant to, the Account Control Agreement.

 
10.3  
Enforcement by the Indenture Trustee

 
Whenever the Security Interest in respect of the Collateral shall have become
enforceable and so long as the Security Interest shall remain enforceable with
respect to the Collateral, the Indenture Trustee may, and when so instructed
under Enforcement Instructions shall, proceed to realize upon the Security
Interest in respect of the Collateral and shall in connection with such
realization enforce its rights hereunder as so instructed therein by taking
possession of such Collateral under Section 10.4; or by the appointment of a
Receiver under Section 10.5; or by sale under Section 10.6; or by proceedings in
any court of competent jurisdiction for the appointment of a Receiver or for
sale of such Collateral or any part thereof or for foreclosure; or generally by
any other action, suit, remedy or proceeding authorized or permitted by this
Indenture or by law or by equity; and may file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Secured Parties lodged in any bankruptcy, winding-up or other judicial
proceedings relative to Rental ULC; and no such remedy for the realization of
the Security Interest in respect of the Collateral or for the enforcement of the
rights of the Indenture Trustee shall be exclusive of or dependent on any other
such remedy, but any one or more of such remedies may from time to time be
exercised independently or in combination.  Further, no taking of any judgment
or order in respect of any of the covenants contained in this Indenture shall
operate as a merger of any of such covenants or operate to prevent any further
judgment or order in respect thereof or any further remedy for the enforcement
of the Security Interest in respect of the Collateral.
 
 
-60-

--------------------------------------------------------------------------------

 
10.4  
Possession by the Indenture Trustee

 
Whenever the Indenture Trustee shall have been instructed under Section 10.3 to
realize upon the Security Interest in respect of the Collateral by possession,
the Indenture Trustee shall have the right to, and shall, subject to such
instructions, by its officers, agents or attorneys take possession of all or any
part of the Collateral with the power to exclude Rental ULC and its servants and
agents therefrom and thenceforth to possess and use and exercise all the rights
and benefits of Rental ULC under or in respect of the Collateral, to collect all
moneys due and becoming due thereunder (including under the Master Vehicle Lease
Agreement) and to take possession of all or any documents and/or records
evidencing or relating to any part of the Collateral with full power to carry on
and manage the business and operations of Rental ULC related to the Collateral
and to collect and receive the payments, incomes and profits of the Collateral
and to pay therefrom all Liens against the Collateral ranking in priority to the
Security Interest and make all payments which may be necessary to preserve and
protect the Collateral.  The balance of the amounts received and not required
for any of the foregoing purposes will be applied by the Indenture Trustee as
set forth in Section 10.12.
 
10.5  
Appointment of Receiver

 
Whenever the Indenture Trustee shall have been instructed under Section 10.3 to
realize upon the Security Interest in respect of the Collateral by the
appointment of a Receiver, the Indenture Trustee shall have the right to, and
shall, subject to such direction, appoint a Receiver of the Collateral, and the
following provisions shall apply:
 
(a)  
Such appointment shall be made in writing by the Indenture Trustee.  The
Indenture Trustee may from time to time in the same manner remove or replace any
Receiver so appointed and appoint another in its stead.  In making any such
appointment the Indenture Trustee shall be deemed to be acting as the agent and
attorney of Rental ULC.

 
(b)  
Any such appointment may be limited to any part or parts of the Collateral or
may extend to the whole thereof as the Indenture Trustee deems fit and may be
made before or after the Indenture Trustee has taken possession of the
Collateral.

 
(c)  
Every Receiver may, in the discretion of the Indenture Trustee, be vested with
all or any powers and discretions of the Indenture Trustee and the Receiver
shall be vested with such powers and discretions of the Indenture Trustee as are
granted to it in the instrument of appointment and any supplement thereto.

 
 
-61-

--------------------------------------------------------------------------------

 
(d)  
The Indenture Trustee may from time to time fix the reasonable remuneration of
every such Receiver and direct the payment of such remuneration out of the
Collateral, the income therefrom or the proceeds thereof.

 
(e)  
The Indenture Trustee may from time to time require any such Receiver to give
security for the performance of its duties and may fix the nature and amount
thereof, but shall not be bound to require such security.

 
(f)  
Every such Receiver may, with the consent in writing of the Indenture Trustee,
borrow or raise money for the purposes of carrying on the business or operations
of Rental ULC or for the maintenance, protection or preservation of the
Collateral or any part thereof and the Receiver may issue certificates (herein
called “Receiver’s Certificates”) for such sums as will, in the opinion of the
Indenture Trustee, be sufficient for obtaining upon the security of the
Collateral or any part thereof the amounts from time to time required, and such
Receiver’s Certificates may be payable either to order or to bearer and may be
payable at such time or times as the Indenture Trustee may deem expedient, and
shall bear interest as shall therein be declared, and the Receiver may sell,
pledge or otherwise dispose of the same in such manner as the Indenture Trustee
may deem advisable, and may pay such commission on the sale thereof as the
Indenture Trustee may deem reasonable, and the amounts from time to time payable
by virtue of such Receiver’s Certificates shall form a Lien upon the Collateral
in priority to the Security Interest in respect of the Collateral.

 
(g)  
Every such Receiver shall for all purposes be deemed the agent of Rental ULC in
respect of the Collateral, and in no event the agent of the Indenture Trustee or
the Secured Parties and Rental ULC shall be solely responsible for its acts or
defaults, and neither the Indenture Trustee nor the Secured Parties shall, in
making or consenting to such appointment, incur any liability to the Receiver
for his remuneration or otherwise howsoever incurred, provided that Rental ULC
hereby irrevocably authorizes the Indenture Trustee to give instructions to the
Receiver relating to the performance of its duties as set out herein.

 
(h)  
Except as may be otherwise directed by the Indenture Trustee or as otherwise
expressly provided in this Indenture, all moneys from time to time received by
such Receiver shall be paid over to the Indenture Trustee to be held by it on
the trusts of this Indenture and the Indenture Supplements.

 
(i)  
The Indenture Trustee may pay over to such Receiver any moneys constituting part
of the Collateral with the intention that the same may be applied for the
purposes of this Indenture and the Indenture Supplements by such Receiver, and
the Indenture Trustee may from time to time determine what funds the Receiver
shall be at liberty to keep in hand with a view to the performance of its duty
as such Receiver.

 
10.6  
Sale by Indenture Trustee

 
Whenever the Indenture Trustee shall have been instructed under Section 10.3 to
realize upon the Security Interest in respect of the Collateral by sale, the
Indenture Trustee shall have the right to, and shall, subject to such
instruction, with or without entry or possession, sell and dispose of all or any
part of the Collateral en bloc or in parcels, at public auction or by tender or
by private contract and at such time or times and on such terms and conditions
as the Indenture Trustee shall determine having first given such notice of the
time and place of such sale as may be required by Applicable Law and as the
Indenture Trustee may think proper.  It shall be lawful for the Indenture
Trustee to make any sale under this Section 10.6, whether by auction, tender or
private contract, either for cash or upon credit or partly for one and partly
for the other, upon such reasonable conditions as to terms of payment as it may
deem proper; also to rescind or vary any contract of sale that may have been
entered into and resell with or under any of the powers conferred herein; also
to stop, suspend or adjourn any sale from time to time and hold the sale as
adjourned without further notice; also to deliver to the purchaser of the
Collateral or any part thereof a good and sufficient deed or other document
evidencing title to the same.
 
 
-62-

--------------------------------------------------------------------------------

 
10.7  
Purchase by Secured Parties

 
Any one or more of the Secured Parties or any agent or representative thereof
may become purchasers at any sale of the Collateral whether made under the power
of sale herein contained or pursuant to judicial proceedings.
 
10.8  
Rental ULC to Execute Confirmatory Deed

 
In case of a sale of any Collateral under this Indenture, whether by the
Indenture Trustee or under judicial proceedings, Rental ULC will execute and
deliver to the purchaser on demand any instrument reasonably necessary to
confirm to the purchaser its title to the property so sold, and in case of any
such sale, the Indenture Trustee is hereby irrevocably authorized by Rental ULC
to carry the sale into effect and to execute on its behalf and in its name any
such confirmatory instrument.
 
10.9  
Other Judicial Remedies

 
Without prejudice to the generality of Section 10.3, whenever the Indenture
Trustee shall have been instructed under Section 10.3 to realize upon the
Security Interest in respect of the Collateral, the Indenture Trustee shall have
the right to and shall, upon receipt of and subject to such instructions, take
proceedings to the extent available in any court of competent jurisdiction for
an order:
 
(a)  
directing that Rental ULC’s right of redemption of the Collateral or any part
thereof which is the subject of such proceedings be foreclosed;

 
(b)  
directing the sale or other disposition of any of the Collateral which is the
subject matter of such proceedings free from Rental ULC’s right of redemption;
or

 
(c)  
appointing a Receiver to take possession of the Collateral or such part thereof
as may be the subject matter of such proceedings with the powers and rights set
forth in Section 10.5 and such additional powers and rights as the court may
direct.

 
 
-63-

--------------------------------------------------------------------------------

 
10.10  
Indenture Trustee directed by Enforcement Instructions

 
Except as otherwise expressly provided in this Indenture, the Noteholders of
Senior Notes by Enforcement Instructions may from time to time direct and
control the action of the Indenture Trustee in any proceedings under any of the
remedies provided for in this Article 10 with respect to the Collateral;
provided that if any such Enforcement Instructions direct the Indenture Trustee
to take proceedings out of court the Indenture Trustee may in its discretion
take judicial proceedings in lieu thereof.  For greater certainty, the
Enforcement Instructions shall be effective for the purposes of this Section
10.10 and the other provisions of this Indenture notwithstanding that no meeting
of the Noteholders of Senior Notes shall have occurred and that one or more
Noteholders of Senior Notes shall not have received notice of the preparation,
contents or execution by the Noteholders of Senior Notes of the Enforcement
Instructions.
 
10.11  
No Independent Enforcement by Secured Parties

 
No Secured Party (other than the Indenture Trustee) shall have any right to
institute any action or proceeding, judicial or otherwise, for the purpose of
enforcing or realizing upon the Security Interest or enforcing any Rental ULC
Obligations, in respect of the Collateral, or by reason of jeopardy of such
Security Interest, or for the execution of any trust or power under this
Indenture and no Noteholder shall have any right to institute any action or
proceeding, judicial or otherwise, to exercise any other remedy authorized by
law or by equity for the purpose of enforcing payment of any amount in respect
of the Rental ULC Obligations owed to such Noteholders; provided, however, if
Enforcement Instructions have been delivered to the Indenture Trustee with
sufficient funds and the indemnity referred to in Section 11.7 and the Indenture
Trustee shall have failed to act in accordance with such Enforcement
Instructions within a reasonable time thereafter which in any event shall not
exceed 60 days after their delivery, then, in such case but not otherwise, any
Noteholder of Senior Notes shall be entitled to take proceedings in any court of
competent jurisdiction such as the Indenture Trustee might have taken under this
Article 10, but in no event shall such Noteholder have any right to exercise the
power of sale conferred on the Indenture Trustee under this Indenture or to
appoint a Receiver or to exercise or take any other remedy or proceedings out of
court; it being understood and intended that no Secured Party (other than the
Indenture Trustee) shall have any right in any manner whatsoever to affect,
disturb or prejudice the Security Interest in respect of the Collateral by its
action, or to enforce any right under this Indenture except subject to the
conditions and in the manner provided in this Indenture, and that all powers and
trusts under this Indenture shall be exercised and all proceedings at law shall
be instituted, had and maintained by the Indenture Trustee, except only as
expressly provided in this Indenture.
 
10.12  
Application of Proceeds of Realization

 
All monies actually received by Rental ULC, the Indenture Trustee or by any
Receiver as a result of the enforcement of the Security Interest in respect of
the Collateral under this Article 10 shall be deposited to the Master Vehicle
Account and applied in accordance with Section 6.4 of this Indenture and the
provisions of the Indenture Supplements relating to the application of funds
transferred from the Master Vehicle Account.
 
 
-64-

--------------------------------------------------------------------------------

 
10.13  
Persons Dealing with the Indenture Trustee

 
No Person dealing with the Indenture Trustee or any Receiver appointed under
this Indenture or any agents thereof shall be obliged to enquire whether the
Security Interest has become or remains enforceable or whether the powers which
the Indenture Trustee or any Receiver is purporting to exercise have become and
continue to be exercisable, or whether any moneys secured by the Security
Interest remain due, or as to the necessity or expediency of the terms and
conditions subject to which any sale shall be made, or otherwise as to the
propriety or regularity of any sale or of any other dealing by the Indenture
Trustee or any Receiver with all or any part of the Collateral, or to see to the
application of any moneys paid to the Indenture Trustee or any Receiver.
 
10.14  
Surrender by Rental ULC

 
(a)  
Rental ULC covenants and agrees that it will yield up possession of the
Collateral, or any part thereof, to the Indenture Trustee or any Receiver
appointed by the Indenture Trustee or a court upon demand by the Indenture
Trustee or such Receiver whenever the Indenture Trustee shall have a right of
possession under this Indenture and agrees to put no obstacle in the way of the
actions of the Indenture Trustee or the Receiver under this Indenture and not to
interfere with the carrying out of the powers granted to the Indenture Trustee
or any Receiver under this Indenture.

 
(b)  
Rental ULC hereby binds itself in the said event to consent to any petition or
application presented to the court by the Indenture Trustee in order to give
effect to the intent of this Indenture.  Rental ULC shall not, after receiving
due notice from the Indenture Trustee or Receiver appointed by the Indenture
Trustee that it has taken possession of the Collateral, or any part thereof, by
virtue of this Indenture, continue in possession of such Collateral, unless with
the express written consent and authority of the Indenture Trustee.  Rental ULC
shall forthwith upon request of the Indenture Trustee or any such Receiver, by
and through its officers and trustees, execute such documents and transfers as
may be necessary to place the Indenture Trustee or Receiver in legal possession
of the Collateral or any part thereof.

 
10.15  
Remedies Cumulative

 
For greater certainty, no right or remedy conferred under this Indenture upon or
reserved to the Indenture Trustee or to any of the Secured Parties is intended
to be exclusive of any other right or remedy, and every right and remedy shall
to the extent permitted by law, be cumulative and in addition to and not in
substitution for any other right or remedy given under this Indenture or now or
hereafter provided at law or in equity.  The assertion or use of any right or
remedy under this Indenture, or otherwise, shall not prevent the concurrent
assertion or use of any other available right or remedy.  Every right and remedy
given by this Indenture or at law or in equity to the Indenture Trustee or to
any of the Secured Parties may be exercised from time to time and as often as
may be deemed appropriate by the Indenture Trustee or such Secured Parties, as
the case may be.
 
 
-65-

--------------------------------------------------------------------------------

 
10.16  
Delay or Omission Not Waiver

 
No failure to exercise and no delay in exercising any right, power or privilege
of the Indenture Trustee or any of the Secured Parties under this Indenture
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right, power or privilege.  No waiver by the Indenture
Trustee or by any of the Secured Parties shall be effective unless it is in
writing and signed by the party or parties granting such waiver and is made
otherwise in accordance with the provisions of this Indenture and any such
waiver shall be deemed not to be a waiver of any subsequent default.
 
10.17  
Disclaimer of Marshalling

 
Whenever the Security Interest shall have become enforceable in respect of any
Collateral and the Indenture Trustee shall have determined or become bound to
enforce the same, Rental ULC agrees not to invoke the doctrine of marshalling or
any other equitable principle for the purpose of requiring the Indenture Trustee
to realize or to have realized on any particular asset forming part of such
Collateral.
 
10.18  
Indenture Trustee Not Required to Possess Evidence of Rental ULC Obligations

 
All rights of action under this Indenture may be enforced by the Indenture
Trustee without the possession of any of the Notes or other instruments
representing Rental ULC Obligations or the production thereof at any trial or
other proceedings relative thereto.  Any such proceeding instituted by the
Indenture Trustee may be brought in its own name as trustee of an express
trust.  Any recovery of judgment shall, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel as permitted under this Indenture, be for the
benefit of the Secured Parties in respect of which such judgment has been
recovered in the manner provided in this Indenture.
 
10.19  
Indenture Trustee May Institute All Proceedings

 
The Indenture Trustee will have the power to institute and maintain any and all
suits and proceedings as it may consider necessary or expedient to enforce the
Security Interest or to prevent any impairment of the Security Interest by any
acts of Rental ULC or of others in contravention of the Transaction Documents or
any other agreement or in violation of Applicable Law, or as the Indenture
Trustee may be advised are necessary or expedient to preserve and to protect its
interest and the Security Interest and the interests of the Secured Parties in
respect of the Collateral or in respect of the income, earnings, rents, issues
and profits therefrom.  Any suit or proceedings may be instituted by the
Indenture Trustee against others in the name of Rental ULC and the Indenture
Trustee is hereby irrevocably constituted and appointed the agent of Rental ULC
for this purpose.
 
10.20  
Costs of Realization

 
Rental ULC agrees to pay or cause to be paid all costs, charges and expenses
reasonably incurred by the Indenture Trustee or any Receiver appointed by it,
whether directly or for services rendered (including solicitors’ and auditors’
costs, other legal expenses and receiver remuneration), in enforcing the
Security Interest, in taking custody of, preserving, repairing, processing,
preparing for disposition and disposing of all or any part of the Collateral and
in collecting any moneys owing on the security hereof.
 
 
-66-

--------------------------------------------------------------------------------

 
10.21  
Indenture Trustee Appointed Attorney

 
Rental ULC irrevocably constitutes and appoints the Indenture Trustee and any
Indenture Trustee Authorized Officer, with full power of substitution, as its
true and lawful attorney with full power and authority in the name of Rental ULC
or in its own name, in its discretion, upon the occurrence and during the
continuance of any Event of Default, for the purpose of carrying out the terms
of this Indenture and the Indenture Supplements to take all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes hereof, and without limiting the generality
of the foregoing, hereby gives the Indenture Trustee the power and right on
behalf of Rental ULC, without notice to or assent by Rental ULC, to the extent
permitted by Applicable Law, to do the following:
 
(a)  
to ask for, demand, sue for, collect and receive all and any moneys due or
becoming due with respect to any Collateral;

 
(b)  
to receive, take, endorse, assign and deliver any and all cheques, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments, documents and chattel paper taken or received by the Indenture
Trustee in connection therewith and herewith; and

 
(c)  
to commence, file, prosecute, defend, settle, compromise or adjust any claim,
suit, action or proceeding with respect to any Collateral.

 
The foregoing power of attorney shall be coupled with an interest and survive
any dissolution, liquidation or winding-up of Rental ULC.
 
10.22  
Waiver of Specified Defaults

 
Notwithstanding Section 10.2(a) and 10.3 herein and Sections 5.2 or 5.3 of the
Funding LP Security Agreement, in the event that an Event of Default has
occurred and is continuing and such Event of Default is as a direct or indirect
result of a default (a “Specified Default”) in respect of one or more
Outstanding Series or Classes of Notes (each, an “Affected Series”), including
as a result of a Specified Default under or in respect of a document included as
a Transaction Document for such Affected Series pursuant to clause (b) of the
definition of “Transaction Document”, but not in respect of all Outstanding
Series or Classes of Notes, then the Holders of the Affected Series may waive
any such Specified Default in their sole and absolute discretion and if so
waived by the Holders for all Affected Series, such Specified Default shall be
deemed not to have occurred for the purposes of this Indenture and for the
purposes of any other Transaction Document unless the terms of an Indenture
Supplement for a Series specifically provide for consequences as a result of a
Specified Default occurring in respect of another Series.
 
 
-67-

--------------------------------------------------------------------------------

 
 
ARTICLE 11
THE INDENTURE TRUSTEE
 
11.1  
Certain Duties and Responsibilities

 
(a)  
The Indenture Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture with respect to the Notes of any
Series or Classes, and no implied covenants or obligations shall be read into
this Indenture against the Indenture Trustee.

 
(b)  
In the absence of bad faith on its part, the Indenture Trustee may, with respect
to Notes of any Series or Class, conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Indenture Trustee and conforming to
the requirements of this Indenture; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Indenture Trustee, the Indenture Trustee shall be under a duty to examine
the same to determine whether or not they conform to the requirements of this
Indenture but need not confirm or investigate the accuracy of any mathematical
calculations or other facts stated therein.

 
(c)  
If an Event of Default has occurred and is continuing, the Indenture Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a reasonably prudent
trustee would exercise or use under comparable circumstances.

 
(d)  
No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own grossly negligent action, its own grossly
negligent failure to act, or its own wilful misconduct, except that:

 
(i)  
this clause (d) shall not be construed to limit the effect of subsection (a) of
this Section 11.1;

 
(ii)  
the Indenture Trustee shall not be liable for any error of judgment made in good
faith by an Indenture Trustee Authorized Officer, unless it is conclusively
determined by a court of competent jurisdiction that the Indenture Trustee was
grossly negligent in ascertaining the pertinent facts;

 
(iii)  
the Indenture Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with an Enforcement
Instruction or the direction of the Majority Holders of any Series or Class or
of all Outstanding Notes relating to the time, method and place of conducting
any proceeding for any remedy available to the Indenture Trustee, or exercising
any trust or power conferred upon the Indenture Trustee, under this Indenture;

 
(iv)  
no provision of this Indenture shall require the Indenture Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers;

 
 
-68-

--------------------------------------------------------------------------------

 
(v)  
the Indenture Trustee shall not be liable for any consequential, punitive or
special damages; and

 
(vi)  
the Indenture Trustee shall not incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Indenture Trustee (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war).

 
(e)  
Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Indenture Trustee shall be subject to the provisions of this Section 11.1.

 
11.2  
Notice of Defaults

 
Within five (5) days after the occurrence of any Event of Default hereunder of
which an Indenture Trustee Authorized Officer has actual knowledge or has
received written notice thereof,
 
(a)  
the Indenture Trustee shall transmit by mail to all Noteholders of Outstanding
Notes, as their names and addresses appear in the Note Register, notice of such
Event of Default hereunder known to the Indenture Trustee, provided that, in the
case of Specified Defaults, such notice shall only be given to Noteholders of
Outstanding Notes of each Affected Series; and

 
(b)  
the Indenture Trustee shall give prompt written notification thereof to the
Rating Agencies.

 
11.3  
Certain Rights of Indenture Trustee

 
Except as otherwise provided in Section 11.1:
 
(a)  
the Indenture Trustee may conclusively rely upon and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

 
(b)  
any request or direction of Rental ULC mentioned herein shall be sufficiently
evidenced by a Rental ULC Certificate;

 
(c)  
whenever in the administration of this Indenture the Indenture Trustee shall
deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon a Rental ULC Certificate;

 
 
-69-

--------------------------------------------------------------------------------

 
(d)  
the Indenture Trustee may consult with counsel of its own selection and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

 
(e)  
the Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture or to incur any financial liability in
the performance of any of its duties or the exercise of such rights pursuant to
this Indenture, unless the Noteholders shall have offered to the Indenture
Trustee sufficient funds, security or indemnity reasonably satisfactory to it
against the costs, expenses and liabilities which might be incurred by it in
compliance with such request or direction;

 
(f)  
the Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Indenture Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit, and, if the Indenture Trustee shall determine to make such further inquiry
or investigation, it shall be entitled to examine the books, records and
premises of Rental ULC, personally or by agent or attorney, with reasonable
prior written notice to Rental ULC and during Rental ULC’s regular business
hours;

 
(g)  
the Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or nominees and the Indenture Trustee shall not be responsible for
any misconduct or gross negligence on the part of any agent, attorney, custodian
or nominee appointed with due care by it hereunder;

 
(h)  
the Indenture Trustee shall not be responsible for filing any financing
statements in connection with the Notes, but shall cooperate with Rental ULC in
connection with the filing of such financing statements; and

 
(i)  
Rental ULC shall provide to the Indenture Trustee incumbency certificates
setting out the names and sample signatures of persons authorized to give
instructions to the Indenture Trustee hereunder.  The Indenture Trustee shall be
entitled to rely on such certificates until revised certificates are provided to
it hereunder.  The Indenture Trustee shall be entitled to refuse to act upon any
instructions given by a party which are signed by any Person other than a Person
described in the incumbency certificates provided to it pursuant to this Section
11.3(i).

 
11.4  
Not Responsible for Recitals or Issuance of Notes

 
The recitals contained herein and in the Notes, except the certificates of
authentication, shall be taken as the statements of Rental ULC, and the
Indenture Trustee assumes no responsibility for their correctness. The Indenture
Trustee makes no representations as to the validity or sufficiency of this
Indenture or of the Notes. The Indenture Trustee shall not be accountable for
the use or application by Rental ULC of Notes or the proceeds thereof.
 
 
-70-

--------------------------------------------------------------------------------

 
11.5  
May Hold Notes

 
The Indenture Trustee, any Paying Agent, the Note Registrar or any other agent
of Rental ULC, in its individual or any other capacity, may become the owner or
pledgee of Notes and, subject to Section 11.8, may otherwise enter into
contracts with and deal with Rental ULC with the same rights it would have if it
were not Indenture Trustee, Paying Agent, Note Registrar or such other agent and
shall not be liable to account for any profits made thereby.
 
11.6  
Money Held in Trust

 
Money held by the Indenture Trustee in trust hereunder need not be segregated
from other funds except to the extent required by Applicable Law. The Indenture
Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed to in writing with Rental ULC.
 
11.7  
Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity

 
(a)  
Rental ULC agrees:

 
(i)  
to pay or cause to be paid to the Indenture Trustee from time to time reasonable
compensation (plus any applicable VAT) for all services rendered by it hereunder
as agreed to in writing between Rental ULC and the Indenture Trustee (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 
(ii)  
except as otherwise expressly provided herein, to reimburse the Indenture
Trustee upon its request for all reasonable expenses, disbursements and advances
(plus any applicable Taxes for which the Indenture Trustee is not entitled to a
credit or refund, but not including any Taxes on income or capital) incurred or
made by the Indenture Trustee in accordance with any provision of this Indenture
(including the reasonable compensation and the reasonable expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its gross negligence or bad faith; and

 
(iii)  
to indemnify the Indenture Trustee and its officers, directors, employees and
agents for, and to hold them harmless against, any and all loss, liability,
claim, obligation, damage, injury, judgment or expense (including the reasonable
compensation and the reasonable expenses and disbursements of its agents and
counsel) incurred without gross negligence or bad faith on its part, arising out
of or in connection with the acceptance or administration of this trust,
including the costs and expenses of defending itself against any claim or
liability (whether asserted by Rental ULC, any Holder or any other Person) in
connection with the exercise or performance of any of its powers or duties
hereunder.

 
 
-71-

--------------------------------------------------------------------------------

 
The Indenture Trustee shall have no recourse to any asset of Rental ULC other
than funds available pursuant to the provisions of the Indenture
Supplements.  This Section 11.7 shall survive the termination of this Indenture
and the resignation or replacement of the Indenture Trustee under Section 11.10.
 
11.8  
Disqualification; Conflicting Interests

 
If the Indenture Trustee has or shall acquire a conflicting interest, the
Indenture Trustee shall, within 90 days of the date on which the Indenture
Trustee becomes aware of such conflicting interest, either eliminate such
interest or resign, to the extent and in the manner provided by, and subject to
the provisions of, this Indenture.
 
11.9  
Corporate Indenture Trustee Required; Eligibility

 
There shall at all times be an Indenture Trustee hereunder, which Indenture
Trustee shall at all times (a) be a corporation organized under the laws of
Canada or any province thereof; (b) be licensed, qualified or authorized to
carry on business in each province of Canada (or exempt from such requirement);
(c) be authorized under such laws to exercise corporate trust powers; (d) be
subject to supervision or examination by the Office of the Superintendent of
Financial Institutions (Canada) or similar provincial authority; (e) (i) have a
combined capital and surplus set forth in its most recent financial statements
of at least $50,000,000; (ii) be a wholly-owned direct or indirect subsidiary of
a Canadian chartered bank listed in Schedule I of the Bank Act (Canada) or a
banking or trust bank institution organized or formed under the federal or any
state laws of the United States of America; (iii) have long-term unsecured debt
obligations that are rated by each Rating Agency of each Outstanding Series or
Class of Notes, in a generic rating category which denotes investment grade; or
(iv) have its obligations under this Indenture guaranteed by a Canadian or
United States entity which has long-term unsecured debt obligations that are
rated by each of the Rating Agencies in a generic rating category which denotes
investment grade; and (f) be a resident of Canada for purposes of the Income Tax
Act.  If such corporation publishes financial statements or reports of condition
at least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 11.9,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent financial
statements or report of condition so published.
 
11.10  
Resignation and Removal; Appointment of Successor

 
(a)  
No resignation or removal of the Indenture Trustee and no appointment of a
successor Indenture Trustee pursuant to this Article 11 shall become effective
until the acceptance of appointment by the successor Indenture Trustee under
Section 11.11.

 
(b)  
The Indenture Trustee may resign at any time by giving written notice thereof to
Rental ULC. If an instrument of acceptance by a successor Indenture Trustee
shall not have been delivered to the Indenture Trustee within thirty (30) days
after the giving of such notice of resignation, the resigning Indenture Trustee
may petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee.

 
 
-72-

--------------------------------------------------------------------------------

 
(c)  
The Indenture Trustee may be removed at any time by an Act of the Majority
Holders of all Outstanding Senior Notes, delivered to the Indenture Trustee and
to Rental ULC.

 
(d)  
If at any time:

 
(i)  
the Indenture Trustee ceases to be eligible under Section 11.9 or acquires but
does not eliminate a conflict of interest as required by Section 11.8, and in
either case fails to resign after written request therefor by Rental ULC or by
any such Noteholder, or

 
(ii)  
the Indenture Trustee becomes incapable of acting hereunder, or

 
(iii)  
an Insolvency Event has occurred with respect to the Indenture Trustee,

 
then, in any such case, (A) Rental ULC may remove the Indenture Trustee, or (B)
any Noteholder who has been a bona fide Holder of a Note for at least six (6)
months may, on behalf of itself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Indenture Trustee and the
appointment of a successor Indenture Trustee.
 
(e)  
If the Indenture Trustee resigns, is removed or becomes incapable of acting, or
if a vacancy shall occur in the office of the Indenture Trustee for any cause,
Rental ULC shall promptly appoint a successor Indenture Trustee.  If, within one
year after such resignation, removal or incapacity, or the occurrence of such
vacancy, a successor Indenture Trustee is appointed by Act of the Majority
Holders of all outstanding Senior Notes delivered to Rental ULC and the retiring
Indenture Trustee, the successor Indenture Trustee so appointed shall, forthwith
upon its acceptance of such appointment, become the successor Indenture Trustee
and supersede the successor Indenture Trustee appointed by Rental ULC. If no
successor Indenture Trustee shall have been so appointed by Rental ULC or the
Noteholders and accepted appointment in the manner hereinafter provided, any
Noteholder who has been a bona fide Holder of a Note for at least six (6) months
may, on behalf of itself and all others similarly situated, petition any court
of competent jurisdiction for the appointment of a successor Indenture Trustee.

 
(f)  
Rental ULC shall give written notice of each resignation and each removal of the
Indenture Trustee and each appointment of a successor Indenture Trustee to each
Noteholder as provided in Section 1.6 and to each Rating Agency.  Each notice
shall include the name of the successor Indenture Trustee and the address of its
principal Corporate Trust Office.

 
11.11  
Acceptance of Appointment by Successor

 
Every successor Indenture Trustee appointed hereunder shall execute, acknowledge
and deliver to Rental ULC and to the predecessor Indenture Trustee an instrument
accepting such appointment, with a copy to the Rating Agencies for each Series,
and thereupon the resignation or removal of the predecessor Indenture Trustee
shall become effective as to which it is resigning or being removed as Indenture
Trustee, and such successor Indenture Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the predecessor Indenture Trustee; but, on request of Rental ULC or the
successor Indenture Trustee, such predecessor Indenture Trustee shall, upon
payment of its reasonable charges, if any, execute and deliver an instrument
transferring to such successor Indenture Trustee all the rights, powers and
trusts of the predecessor Indenture Trustee, and shall duly assign, transfer and
deliver to such successor Indenture Trustee all property and money held by such
predecessor Indenture Trustee hereunder. Upon request of any such successor
Indenture Trustee, Rental ULC shall execute any and all reasonably requested
instruments, with terms mutually agreed upon by Rental ULC and the successor
Indenture Trustee for more fully and certainly vesting in and confirming to such
successor Indenture Trustee all such rights, powers and trusts.  No successor
Indenture Trustee shall accept its appointment unless at the time of such
acceptance such successor Indenture Trustee shall be qualified and eligible
under this Article 11.
 
 
-73-

--------------------------------------------------------------------------------

 
11.12  
Merger, Conversion, Consolidation or Succession to Business

 
Any corporation into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, shall be the successor of the Indenture
Trustee hereunder, provided such corporation shall be otherwise qualified and
eligible under this Article 11, without the execution or filing of any paper or
any further act on the part of any of the parties hereto. Rental ULC shall give
prompt written notice of such merger, conversion, consolidation or succession to
the Rating Agencies for each Series. In case any Notes shall have been
authenticated, but not delivered, by the Indenture Trustee then in office, any
successor by merger, conversion or consolidation to such authenticating
Indenture Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Indenture Trustee had
itself authenticated such Notes.
 
11.13  
Tax Returns

 
Rental ULC shall prepare or shall cause to be prepared any tax returns or forms
that are required under Applicable Law to be filed by Rental ULC. Rental ULC
shall also prepare or shall cause to be prepared all tax information required by
Applicable Law to be distributed by Rental ULC to Noteholders and shall deliver
such information to the Indenture Trustee at least five Business Days prior to
the date it is required by Applicable Law to be distributed to Noteholders. The
Indenture Trustee, upon written request, shall furnish Rental ULC with all such
information known to the Indenture Trustee as may be reasonably requested and
required in connection with the preparation of all tax returns of Rental ULC,
and Rental ULC shall, upon request, execute such returns. In no event shall the
Indenture Trustee be personally liable for any liabilities, costs or expenses of
Rental ULC or any Noteholder arising under any tax law, including without
limitation, federal, provincial or local income or excise taxes or any other tax
imposed on or measured by income or capital (or any interest or penalty with
respect thereto arising from a failure to comply therewith).
 
11.14  
Representations and Covenants of the Indenture Trustee

 
The Indenture Trustee represents warrants and covenants that:
 
 
-74-

--------------------------------------------------------------------------------

 
(a)  
the Indenture Trustee is a corporation duly organized and validly existing under
the laws of Canada and is a resident of Canada for purposes of the Income Tax
Act;

 
(b)  
the Indenture Trustee has full power and authority to deliver and perform this
Indenture and has taken all necessary action to authorize the execution,
delivery and performance by it of this Indenture and other documents to which it
is a party;

 
(c)  
each of this Indenture and other documents to which it is a party has been duly
executed and delivered by the Indenture Trustee and constitutes its legal, valid
and binding obligation in accordance with its terms; and

 
(d)  
the Indenture Trustee is duly registered under Subdivision (d) of Division V of
Part IX of the ETA with respect to GST and HST and under Division I of Chapter
VIII of Title I of the QST Act with respect to QST, and its registration numbers
are 895240414RT0001 and 1212777745TQ0001, respectively.

 
11.15  
Indenture Trustee’s Application for Instructions from Rental ULC

 
Any application by the Indenture Trustee for written instructions from Rental
ULC may, at the option of the Indenture Trustee, set forth in writing any action
proposed to be taken or omitted by the Indenture Trustee under and in accordance
with this Indenture and the date on and/or after which such action shall be
taken or such omission shall be effective, provided that such application shall
make specific reference to this Section 11.15. The Indenture Trustee shall not
be liable for any action taken by, or omission of, the Indenture Trustee in
accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than five Business
Days after the date any officer of Rental ULC actually receives such
application, unless any such officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Indenture Trustee shall have received written
instructions in response to such application specifying the action be taken or
omitted.
 
ARTICLE 12
NOTEHOLDERS’ MEETINGS, LISTS, REPORTS BY
INDENTURE TRUSTEE, AND RENTAL ULC
 
12.1  
Rental ULC To Furnish Indenture Trustee Names and Addresses of Noteholders

 
Rental ULC shall furnish or cause to be furnished to the Indenture Trustee:
 
(a)  
not more than fifteen (15) days after each Record Date in respect of a Series or
Class, in such form as the Indenture Trustee may reasonably require, a list of
the names and addresses of the Noteholders of such Series or Classes as of such
date, and

 
(b)  
at such other times as the Indenture Trustee may request in writing, within
thirty (30) days after the receipt by Rental ULC of any such request, a list of
similar form and content as of a date not more than fifteen (15) days before the
time such list is furnished;

 
 
-75-

--------------------------------------------------------------------------------

 
provided, however, that so long as the Indenture Trustee is the Note Registrar,
no such list shall be required to be furnished.
 
12.2  
Preservation of Information; Communications to Noteholders

 
The Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Noteholders contained in the most recent
list furnished to the Indenture Trustee as provided in Section 12.1 and the
names and addresses of Noteholders received by the Indenture Trustee in its
capacity as Note Registrar. The Indenture Trustee may destroy any list furnished
to it as provided in Section 12.1 upon receipt of a new list so furnished.
 
12.3  
Meetings of Noteholders

 
(a)  
The Indenture Trustee may call a meeting of the Noteholders of a Series or Class
or of all Notes at any time. The Indenture Trustee shall call a meeting upon
written request of Rental ULC or the Holders of at least 10% in Aggregate
Outstanding Principal Amount of the Outstanding Notes of such Series or Class or
of all Outstanding Notes, as applicable. In any case, a meeting shall be called
after notice is given to the Noteholders pursuant to Section 1.6.

 
(b)  
Except for any consent that must be given by the Holders of each Outstanding
Note affected, any resolution presented at any meeting at which a quorum is
present may be adopted by the affirmative vote of the Majority Holders of Senior
Notes of that Series or Class or of all Outstanding Senior Notes, as the case
may be. However, any resolution with respect to any consent, waiver, request,
demand, notice, authorization, direction or other action which may be given by
the Holders of not less than a specified percentage in Aggregate Outstanding
Principal Amount of Outstanding Senior Notes of a Series or Class or all
Outstanding Senior Notes may be adopted at any meeting at which a quorum is
present only by the affirmative vote of the Holders of not less than the
specified percentage in Aggregate Outstanding Principal Amount of the
Outstanding Senior Notes of that Series or Class or all Outstanding Senior
Notes, as the case may be. Any resolution passed or decision taken at any
meeting of Noteholders duly held in accordance with this Indenture shall be
binding on all Noteholders of the affected Series or Class or of all Outstanding
Notes, as applicable.

 
(c)  
The quorum at any meeting shall be persons holding or representing the Majority
Holders of Senior Notes of a Series or Class or all Outstanding Senior Notes, as
the case may be; provided, however, that if any action is to be taken at that
meeting concerning an Action that may be given by the Holders of not less than a
specified percentage in Aggregate Outstanding Principal Amount of the
Outstanding Senior Notes of a Series or Class or all Senior Notes, as
applicable, the persons holding or representing such specified percentage in
Aggregate Outstanding Principal Amount of the Outstanding Senior Notes of such
Series or Class or all Outstanding Senior Notes shall constitute a quorum.

 
(d)  
The ownership of Notes shall be proved by the Note Register.

 
 
-76-

--------------------------------------------------------------------------------

 
(e)  
Rental ULC may make reasonable rules for other matters relating to action by or
a meeting of Noteholders not otherwise covered by this Section 12.3.

 
(f)  
Notes held by Rental ULC or any of its Affiliates may not be deemed Outstanding
for purposes of voting or calculating quorum at any meeting of Noteholders.

 
12.4  
Reports by Rental ULC to the Securities Regulatory Authorities

 
Rental ULC shall:
 
(a)  
file with the Indenture Trustee, within fifteen (15) days after Rental ULC is
required to file the same with the Securities Regulatory Authorities, copies of
the annual reports and of the information, documents and other reports (or
copies of such portions of any of the foregoing as the Securities Regulatory
Authorities may from time to time by rules and regulations prescribe) which
Rental ULC may be required to file with the Securities Regulatory Authorities
pursuant to the Securities Legislation;

 
(b)  
file with the Indenture Trustee and the Securities Regulatory Authorities, in
accordance with rules and regulations prescribed from time to time by the
Securities Regulatory Authorities, such additional information, documents and
reports with respect to compliance by Rental ULC with the conditions and
covenants of this Indenture as may be required from time to time by such rules
and regulations; and

 
(c)  
transmit by mail to all Noteholders, as their names and addresses appear in the
Note Register, within thirty (30) days after the filing thereof with the
Indenture Trustee, such summaries of any information, documents and reports
required to be filed by Rental ULC pursuant to paragraphs (a) and (b) of this
Section 12.4 as may be required by rules and regulations prescribed from time to
time by the Securities Regulatory Authorities.

 
12.5  
Reports by Indenture Trustee

 
The Indenture Trustee shall report to Rental ULC with respect to the amount on
deposit in the Rental ULC Accounts, and the identity of the investments included
therein, as Rental ULC may from time to time reasonably request in writing
which, absent the occurrence of an Event of Default hereunder, shall not occur
more often than monthly.
 
12.6  
Administrator

 
Pursuant to the Administration Agreement, the Administrator has agreed to
provide certain reports, instructions and other services under or in connection
with this Indenture on behalf of Rental ULC.  The Noteholders by their
acceptance of the Notes consent to the provision of such reports and the
performance of such specified services by the Administrator in lieu of Rental
ULC; provided that, without detracting from the Administrator’s obligations
under the Administration Agreement, Rental ULC shall remain liable for the
provision of such reports, instructions and other services.
 
 
-77-

--------------------------------------------------------------------------------

 
 
ARTICLE 13
INDENTURE SUPPLEMENTS
 
13.1  
Supplemental Indentures Without Consent of Noteholders

 
(a)  
Without the consent of the Holders of any Notes, Rental ULC and the Indenture
Trustee, at any time and from time to time, upon delivery by Rental ULC to the
Indenture Trustee of a Rental ULC Certificate to the effect that Rental ULC
reasonably believes that such amendment will not, and is not reasonably expected
to, result in the occurrence of an Early Amortization Event or Event of Default
and is not reasonably likely to have a Material Adverse Effect in respect of
Rental ULC, may, amend this Indenture or any Indenture Supplement or enter into
one or more supplemental indentures hereto or thereto, in form satisfactory to
the Indenture Trustee, for any of the following purposes:

 
(i)  
to add to the covenants of Rental ULC, or to surrender any right or power herein
conferred upon Rental ULC for the benefit of the Holders of the Notes of any or
all Series or Classes (and if such covenants or the surrender of such right or
power are to be for the benefit of less than all Series or Classes of Notes,
stating that such covenants are expressly being included or such surrenders are
expressly being made solely for the benefit of one or more specified Series or
Classes); or

 
(ii)  
to cure any ambiguity, to correct or supplement any provision herein which may
be inconsistent with any other provision herein, or to make any other provisions
with respect to matters or questions arising under this Indenture; or

 
(iii)  
to establish any form of Note, as provided in Article 2, and to provide for the
issuance of any Series or Class of Notes as provided in Article 3 and to set
forth the terms thereof, and/or to add to the rights of the Holders of the Notes
of any Series or Class; or

 
(iv)  
to evidence and provide for the acceptance of appointment of a successor
Indenture Trustee hereunder; or

 
(v)  
to provide for the addition of Collateral;

 
provided that the Rating Agencies for each Outstanding Series or Class of Notes
shall be provided with prompt written notice of any such amendments to this
Indenture or any Indenture Supplement or the entering into by Rental ULC and the
Indenture Trustee of one or more Indenture Supplements hereto or thereto.
 
(b)  
This Indenture or any Indenture Supplement may be amended at the request of
Rental ULC without the consent of the Indenture Trustee or any of the
Noteholders, for the purpose of adding any provisions to, or changing in any
manner or eliminating any of the provisions of, this Indenture or any Indenture
Supplement (which provisions do not affect the rights, duties, privileges or
immunities of the Indenture Trustee) or of modifying in any manner the rights of
the Holders of the Notes under this Indenture or any Indenture Supplement or in
any other manner; provided, however, that no such amendment or supplemental
indenture shall effect any of the changes referred to in clause (a) through (h)
of Section 13.2, and (i) Rental ULC shall deliver to the Indenture Trustee a
Rental ULC Certificate to the effect that Rental ULC reasonably believes that
such amendment shall not result in the occurrence of an Early Amortization Event
and is not reasonably likely to have a Material Adverse Effect in respect of
Rental ULC; and (ii) the Rating Agency Condition for each Outstanding Series and
Class of Notes has been satisfied with respect to such amendment.  Indenture
Supplements providing for the issuance of a new Series or Class of Notes or
amending an Indenture Supplement with respect to a Series or Class of Notes can
only amend this Indenture as it relates to such Series or Class and may not
adversely affect the rights and benefits of other Series or Classes (including
as it relates to the Collateral) unless such other Series or Classes approve
such Indenture Supplement.

 
 
-78-

--------------------------------------------------------------------------------

 
13.2  
Supplemental Indentures with Consent of Noteholders

 
With prior notice to each applicable Rating Agency and the consent of not less
than 66⅔% in Outstanding Principal Amount of the Senior Notes of each Class or
Classes affected by such amendment of this Indenture or any Indenture Supplement
or any supplemental indenture hereto or thereto by Act of said Holders delivered
to Rental ULC and the Indenture Trustee, Rental ULC and the Indenture Trustee,
may enter into an amendment of this Indenture or such Indenture Supplement for
the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture or any Indenture Supplement
or of modifying in any manner the rights of the Holders of the Notes of each
such Series or Class under this Indenture or any Indenture Supplement or in any
other manner; provided, however, that no such amendment or supplemental
indenture shall, without the consent of the Holder of each Outstanding Note
affected thereby:
 
(a)  
change the Interest Payment Date on any Note, or change a Scheduled Final
Payment Date or Series Final Maturity Date of any Note;

 
(b)  
reduce the Outstanding Principal Amount of, or the interest rate on any Note, or
change the method of computing the Outstanding Principal Amount in a manner that
is adverse to the Holder of any Note;

 
(c)  
impair the right to institute suit for the enforcement of any payment on any
Note;

 
(d)  
reduce the percentage in Outstanding Principal Amount of the Outstanding Notes
of any Series or Class, the consent of whose Holders is required for any such
Indenture Supplement, or the consent of whose Holders is required for any waiver
of compliance with the provisions of this Indenture or any Indenture Supplement
or of defaults hereunder and their consequences, provided for in this Indenture;

 
(e)  
modify any of the provisions of this Section 13.2, except to increase any
percentage of Holders required to consent to any such amendment or to provide
that other provisions of this Indenture cannot be modified or waived without the
consent of the Holder of each Outstanding Note affected thereby;

 
 
-79-

--------------------------------------------------------------------------------

 
(f)  
permit the creation of any Lien or other encumbrance on the Collateral that is
senior to the Security Interest in favour of the Indenture Trustee;

 
(g)  
change any Place of Payment where any principal of, or interest on, any Note is
payable, unless otherwise provided in the applicable Indenture Supplement; or

 
(h)  
change the method of computing the amount of principal of, or interest on, any
Note on any date.

 
An amendment of this Indenture or any Indenture Supplement which changes or
eliminates any covenant or other provision of this Indenture which has expressly
been included solely for the benefit of one or more particular Series or Class
of Notes, or which modifies the rights of the Holders of Notes of such Series or
Class with respect to such covenant or other provision, shall be deemed not to
affect the rights under this Indenture of the Holders of Notes of any other
Series or Class.  It will not be necessary for any Act of Noteholders under this
Section 13.2 to approve the particular form of any proposed amendment or
supplemental indenture, but it will be sufficient if such Act shall approve the
substance thereof.
 
13.3  
Execution of Indenture Supplements

 
In executing or accepting the additional trusts created by any amendment of this
Indenture or Indenture Supplement or any supplemental indenture hereto or
thereto permitted by this Article 13 or the modifications thereby of the trusts
created by this Indenture, the Indenture Trustee shall be entitled to receive,
and (subject to Section 11.1) shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such amendment or supplemental
indenture is authorized or permitted by this Indenture and that all conditions
precedent thereto have been satisfied. The Indenture Trustee may, but shall not
(except to the extent required in the case of an amendment or supplemental
indenture entered into under Section 13.1(a)(iv)) be obligated to, enter into
any such amendment or supplemental indenture which affects the Indenture
Trustee’s own rights, duties or immunities under this Indenture or otherwise.
 
13.4  
Effect of Indenture Supplements

 
Upon the execution of any amendment of this Indenture or Indenture Supplement or
any supplemental indenture under this Article 13, this Indenture shall be
modified in accordance therewith with respect to each Series or Class of Notes
affected thereby, or all Notes, as the case may be, and such amendment or
supplemental indenture shall form a part of this Indenture for all purposes; and
every Holder of Notes theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby to the extent provided therein.
 
13.5  
Reference in Notes to Indenture Supplements

 
Notes authenticated and delivered after the execution of any amendment of this
Indenture or Indenture Supplement or any supplemental indenture pursuant to this
Article 13 may, and shall, if required by the Indenture Trustee, bear a notation
in form approved by the Indenture Trustee as to any matter provided for in such
amendment or supplemental indenture.  If Rental ULC shall so determine, new
Notes so modified as to conform, in the opinion of the Indenture Trustee and
Rental ULC, to any such amendment or supplemental indenture may be prepared and
executed by Rental ULC and authenticated and delivered by the Indenture Trustee
in exchange for Outstanding Notes.
 
 
-80-

--------------------------------------------------------------------------------

 
ARTICLE 14
MISCELLANEOUS
 
14.1  
No Petition

 
The Indenture Trustee in its individual capacity, each Hedge Counterparty and
each Noteholder, agrees (in the case of Hedge Counterparties and Noteholders by
accepting the benefit of the security hereunder) that it shall not at any time
institute against Rental ULC, or join in any institution against Rental ULC of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any Canadian federal or provincial
bankruptcy, insolvency or similar law in connection with any obligations
relating to the Notes, this Indenture or any Indenture Supplement.
 
14.2  
Limited Recourse Obligations

 
No recourse may be taken, directly or indirectly, with respect to the
obligations of Rental ULC for payments of principal of or interest on the Notes
against (i) any shareholder (or against any partner of any shareholder) of
Rental ULC, except as any such Person may have expressly agreed or (ii) Avis or
Budget, either directly or indirectly, as a result of Rental ULC granting the
Security Interest in Collateral pursuant to Section 4.1.  No recourse may be
taken, directly or indirectly, against Funding LP to collect any Inter-Company
Loan made by Rental ULC in compliance with the Transaction Documents.
 
[INTENTIONALLY LEFT BLANK]
 

 
-81-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
 


 

   
 
 
 
By:
WTH CAR RENTAL ULC
 
 
/s/ David Calabria
       
Name: David Calabria
Title:   Assistant Treasurer
 
 
     
By:
         
Name:
Title:
 



 


 

   
 
 
 
By:
WTH CAR RENTAL ULC
 
 
/s/ Patricia Benjamin
       
Name: Patricia Benjamin
Title:   Authorized Officer
 
 
     
By:
         
Name:
Title:
 



 
